 



EXECUTION COPY
ASSET PURCHASE AGREEMENT
Dated as of December 22, 2006
By and Among
Electrical Components International, Inc.,
Noma Holding Inc.,
and
GenTek Inc.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; INTERPRETIVE MATTERS
    1  
 
       
1.1 Certain Definitions
    1  
1.2 Terms Defined Elsewhere in this Agreement
    7  
1.3 Other Definitional and Interpretive Matters
    10  
1.4 Construction
    11  
 
       
ARTICLE II TRANSFER OF ASSETS AND LIABILITIES
    11  
 
       
2.1 Assets to be Sold
    11  
2.2 Excluded Assets
    13  
2.3 Assumed Liabilities
    15  
2.4 Excluded Liabilities
    15  
2.5 Transfer of Assets and Assumption of Liabilities
    17  
2.6 Non-assignable Contracts
    18  
2.7 Payments Post-Closing
    18  
2.8 Withholding
    19  
 
       
ARTICLE III CONSIDERATION
    19  
 
       
3.1 Consideration
    19  
 
       
ARTICLE IV CLOSING AND TERMINATION
    23  
 
       
4.1 Closing Date
    23  
4.2 Closing Deliveries
    23  
4.3 Termination of Agreement
    25  
4.4 Procedure Upon Termination
    25  
4.5 Effect of Termination
    25  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER
    26  
 
       
5.1 Organization and Good Standing; Authorization
    26  
5.2 Conflicts; Consents of Third Parties
    26  
5.3 Subsidiaries
    27  
5.4 Financial Statements
    28  
5.5 No Undisclosed Liabilities
    30  
5.6 Absence of Certain Developments
    30  
5.7 Taxes
    30  
5.8 Real Property
    31  
5.9 Tangible Personal Property
    32  
5.10 Intellectual Property
    32  
5.11 Material Contracts
    35  
5.12 Employee Benefits Plans
    37  
5.13 Labor Matters
    39  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.14 Litigation
    40  
5.15 Compliance with Laws; Permits
    41  
5.16 Environmental Matters
    41  
5.17 Financial Advisors
    42  
5.18 Related Party Transactions
    43  
5.19 Insurance
    43  
5.20 Foreign Corrupt Practices Act
    43  
5.21 Customers
    43  
5.22 Suppliers
    44  
5.23 Product Recalls
    44  
5.24 Title to Assets
    44  
5.25 Sufficiency of Assets
    44  
5.26 Disclaimer of other Representations and Warranties
    44  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER
    45  
 
       
6.1 Organization and Good Standing
    45  
6.2 Authorization of Agreement
    45  
6.3 Conflicts; Consents of Third Parties
    45  
6.4 Litigation
    46  
6.5 Investment Intention
    46  
6.6 Financial Advisors
    46  
6.7 Sufficient Funds
    46  
6.8 No Knowledge of Breach
    46  
 
       
ARTICLE VII COVENANTS
    46  
 
       
7.1 Access to Information; Financing Cooperation
    46  
7.2 Conduct of the Business Pending the Closing
    47  
7.3 Consents
    50  
7.4 Further Assurances
    50  
7.5 Confidentiality
    50  
7.6 Preservation of Records
    51  
7.7 Publicity
    51  
7.8 Employees and Employee Benefits
    52  
7.9 Supply Agreement; Transition Services Agreement
    56  
7.10 Tax Matters
    57  
7.11 Use of Name
    61  
7.12 Termination of Intercompany Obligations
    62  
7.13 Non-Competition
    63  
7.14 Non-Solicitation
    64  
7.15 Insurance
    65  
7.16 No Solicitation or Negotiation
    65  
7.17 Certain Notices
    66  
7.18 Successors
    66  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.19 Bulk Sales
    67  
 
       
ARTICLE VIII CONDITIONS TO CLOSING
    67  
 
       
8.1 Conditions Precedent to Obligations of Purchaser
    67  
8.2 Conditions Precedent to Obligations of Seller
    68  
8.3 Frustration of Closing Conditions
    69  
 
       
ARTICLE IX INDEMNIFICATION
    69  
 
       
9.1 Indemnification
    69  
9.2 Limitations on Indemnification for Breaches of Representations and
Warranties
    71  
9.3 Indemnification Procedures
    71  
9.4 Sole Remedy
    73  
9.5 Limitation on Losses
    73  
9.6 Tax Treatment of Indemnity Payments
    74  
9.7 Environmental Losses
    74  
9.8 Subrogation
    74  
 
       
ARTICLE X MISCELLANEOUS
    75  
 
       
10.1 Survival of Representations, Warranties and Covenants
    75  
10.2 Expenses
    75  
10.3 Submission to Jurisdiction; Consent to Service of Process
    75  
10.4 Entire Agreement; Amendments and Waivers
    76  
10.5 Governing Law
    76  
10.6 Notices
    76  
10.7 Severability
    77  
10.8 Binding Effect; Assignment
    78  
10.9 Counterparts
    78  

iii



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1.1
  Knowledge of Seller
Schedule 2.1(c)
  Tangible Personal Property
Schedule 2.1(f)(i)
  Leased Real Property
Schedule 2.1(f)(ii)
  Owned Properties
Schedule 2.1(j)
  Inventory
Schedule 2.2(k)
  Excluded Litigation
Schedule 2.2(m)
  Other Excluded Assets
Schedule 3.1(b)
  Accounting Principles and Methodologies
Schedule 5.2(a)
  Conflicts
Schedule 5.2(b)
  Required Consents
Schedule 5.3(a)
  Subsidiaries
Schedule 5.4(a)(i)
  Financial Statement Assumptions and Methodologies
Schedule 5.4(a)(ii)
  Business Balance Sheet
Schedule 5.4(b)
  Books and Records
Schedule 5.4(d)
  Accounts Receivable
Schedule 5.4(e)
  Inventory
Schedule 5.7
  Taxes
Schedule 5.7(g)
  Transferred Subsidiary Tax Returns
Schedule 5.7(j)
  Foreign Transferred Subsidiary Tax Incentives
Schedule 5.8(a)
  Owned Properties
Schedule 5.8(b)
  Real Property Leases
Schedule 5.8(d)
  Subleases
Schedule 5.9(i)
  Tangible Personal Property
Schedule 5.9(ii)
  Remaining Concord Assets
Schedule 5.10(a)
  Products
Schedule 5.10(b)
  Liens on Intellectual Property
Schedule 5.10(c)
  Registered Intellectual Property
Schedule 5.10(e)
  Licenses
Schedule 5.10(f)
  In-Licensed IP
Schedule 5.11(a)
  Material Contracts
Schedule 5.11(b)
  Assigned Agreement Default
Schedule 5.11(c)
  Shared Contracts
Schedule 5.12(a)
  Employee Benefit Plans
Schedule 5.12(g)
  Retiree Plans
Schedule 5.12(h)
  Foreign Benefit Plans
Schedule 5.12(i)
  Unfunded Plans
Schedule 5.12(j)
  Incentive Bonuses
Schedule 5.13(a)
  Collective Bargaining Agreements
Schedule 5.13(b)
  Labor Issues
Schedule 5.13(c)
  Employees
Schedule 5.13(d)
  Inactive Employees
Schedule 5.13(e)
  Closed Facilities
Schedule 5.14
  Litigation
Schedule 5.15
  Compliance with Laws; Permits

iv



--------------------------------------------------------------------------------



 



     
Schedule 5.16
  Environmental Matters
Schedule 5.16(h)
  Environmental Reports and Permits
Schedule 5.17
  Financial Advisors
Schedule 5.18
  Related Party Transactions
Schedule 5.19
  Insurance
Schedule 5.21
  Customers
Schedule 5.22
  Suppliers
Schedule 5.23
  Product Recalls
Schedule 5.25
  Sufficiency of Assets
Schedule 7.2
  Conduct of Business Pending the Closing
Schedule 7.2(b)(xv)
  Open Sales and Management Positions
Schedule 7.8(d)
  KERP
Schedule 7.12
  Termination of Intercompany Obligations
Schedule 8.1(f)(i)
  Required Consents
Schedule 8.1(f)(ii)
  Governmental Approvals
Schedule 8.1(h)
  Release of Guarantees
Schedule 8.2(d)
  Required Consents

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT, dated as of December 22, 2006 (this
“Agreement”), by and among Electrical Components International, Inc., a Delaware
corporation (“Purchaser”), Noma Holding Inc., a Delaware corporation (“Seller”),
and GenTek Inc., a Delaware corporation and the indirect parent of Seller
(“Parent”).
RECITALS:
          WHEREAS, Seller, including through its Subsidiaries, is engaged in the
business of designing, manufacturing, assembling and marketing wire harness and
cable assembly components at their operations located at McAllen, Texas,
Nogales, Arizona, Ontario (Concord and Tillsonburg), Canada, Sonora (Nogales and
Imuris), Mexico, Juárez, Mexico, Reynosa, Mexico, and Gujarat, India, and at
Parent’s offices in Westland, Michigan, providing cable assembly services at
certain of these facilities, and licensing certain of its Marks for other fields
of use, excluding the CableTech Business (the “Business”);
          WHEREAS, Seller’s and its Subsidiaries’ operations at the Concord
Facility are in the process of being shut down and relocated to other facilities
included in the Business;
          WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, free and clear of all liabilities, obligations, claims,
liens and encumbrances (other than the liabilities, obligations and claims
assumed pursuant to this Agreement and the liens and encumbrances permitted by
this Agreement), substantially all of the property, assets (other than Excluded
Assets) and rights of the Business, and to assume certain liabilities of the
Business, upon the terms and subject to the conditions hereinafter set forth;
          WHEREAS, Parent desires that the aforesaid sale be consummated on the
terms and conditions set forth in this Agreement, and in connection therewith
Parent acknowledges that its non-competition covenant to Purchaser, as provided
for in Section 7.13, and the non-competition covenant of Canadian Seller, as
provided in the Canada Non-Competition Covenant, are essential elements of the
aforesaid sale and but for the agreement of Parent to comply with such covenant
and to cause Canadian Seller to enter into and comply with the Canada
Non-Competition Covenant, Purchaser would not have entered into this Agreement;
and
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter contained, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS; INTERPRETIVE MATTERS
          1.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and

 



--------------------------------------------------------------------------------



 



“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by Contract or
otherwise.
          “Business Day” means any day of the year on which national banking
institutions in New York, New York are open to the public for conducting
business and are not required or authorized by Law to close.
          “Business Employee” means any current or former employee, director,
independent contractor or consultant of the Business.
          “Business Intellectual Property” means all Intellectual Property used
or held for use primarily in the Business or included or incorporated in the
Products.
          “Canadian Purchaser” means a corporation or company to be incorporated
by the Purchaser as a wholly-owned subsidiary under the laws of Canada or any
province thereof.
          “Canadian Seller” means Noma Company, a Nova Scotia company.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Confidential Information” means inventions, algorithms, formulas,
schematics, technical drawings, ideas, know-how, processes not otherwise
protected by patents or patent applications, source and object code, program
listings and trade secrets arising from, used in, or otherwise relating to the
Business.
          “Contract” means any written, oral or other agreement, contract,
subcontract, lease, mortgage, indenture, understanding, arrangement, instrument,
note, bond, option, warranty, purchase order, license, sublicense or other
instrument, obligation or commitment or undertaking of any nature (excluding
insurance policies, benefit plans and permits).
          “Environmental Law” means any applicable foreign federal, state,
provincial or local statute, regulation, ordinance, rule of common law, Order,
Permit or other legal requirement currently in effect relating to (i) the
protection of human health and safety as they relate to environmental
protection, (ii) the environment, natural resources and wildlife, (iii) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material, or
(iv) pollution, including without limitation, the Solid Waste Disposal Act, 42
U.S.C. § 6901 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1251, et seq., including the Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Ontario Environmental Protection
Act, the federal (Canada) Fisheries Act, the Ontario Water Resources Act, and
the Canadian Environmental Protection Act, 1999, as each has been amended and
the regulations promulgated pursuant thereto.

2



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States as of the date of determination.
          “Governmental Body” means any government or governmental or regulatory
or administrative body thereof, or political subdivision thereof, whether
national, federal, state, provincial, municipal, local, foreign or
multinational, or any agency, instrumentality, commission or authority thereof,
or any court, tribunal or arbitrator (public or private), or any other body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.
          “Hazardous Material” means any substance which is regulated under
Environmental Law including any substance (i) defined as a hazardous or
deleterious substance, hazardous material, hazardous waste, pollutant or
contaminant under any Environmental Laws, (ii) a petroleum hydrocarbon,
including crude oil or any fraction thereof, (iii) classified under any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
infectious, radioactive or carcinogenic, or (iv) contains asbestos or PCBs.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
          “In-Licensed IP” means all Intellectual Property licensed by a third
party to Seller or any of its Subsidiaries and used primarily in the Business or
included or incorporated into the Products, except for Off-the-Shelf Software.
          “Intellectual Property” means all worldwide intellectual property
rights, including, without limitation, the following: (i) all patents and
applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon (collectively, “Patents”); (ii) all trademarks, service marks, trade
names, service names, brand names, trade dress rights, logos, Internet domain
names and corporate names, together with the goodwill associated with any of the
foregoing, and all applications, registrations and renewals thereof,
(collectively, “Marks”); (iii) copyrights and registrations and applications
therefor, works of authorship and mask work rights (collectively, “Copyrights”);
(iv) trade secrets and confidential information; and (v) all Software and
Technology.
          “IRS” means the Internal Revenue Service.
          “Knowledge of Seller” means the actual knowledge of the Persons set
forth on Schedule 1.1.
          “Law” means any law, statute, code, ordinance, rule, regulation, Order
or other legally binding requirement of any Governmental Body.
          “Legal Proceeding” means any judicial, administrative or arbitral
actions, claims, suits, arbitrations, investigations or proceedings (public or
private) by or before a Governmental Body.
          “Liabilities” means any direct or indirect liability, indebtedness,
claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed,
choate or inchoate, liquidated

3



--------------------------------------------------------------------------------



 



or unliquidated, secured or unsecured, accrued, absolute, known or unknown,
contingent or otherwise.
          “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
preemptive right, preferential right, easement, right of way, servitude or
restriction.
          “Material Adverse Effect” means any circumstance, effect, change,
event or development that, individually or together with any other circumstance,
effect, change, event or development, is or would reasonably be expected to be,
materially adverse to (i) the Assets, Assumed Liabilities, business, condition
(financial or otherwise) or results of operations of the Business, taken as a
whole, or (ii) the ability of Seller and Parent to consummate the transactions
contemplated by this Agreement or by the other Transaction Documents to which
either of them are or may become a party; provided, however, that none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and that none of the following shall be taken into account in
determining whether there has been or will be, a Material Adverse Effect:
(A) any adverse circumstance, effect, change, event or development to the extent
attributable to the impact of the announcement or pendency of the transactions
contemplated hereby or the identity or involvement of Purchaser on
relationships, contractual or otherwise, with customers, suppliers or employees
of the Business; (B) any adverse circumstance, effect, change, event or
development attributable to conditions generally affecting the industry in which
the Business operates or generally affecting the economy of any country in which
the Business has material operations or the U.S. or global economy generally, in
each case, which do not disproportionately affect the Business; (C) any adverse
circumstance, effect, change, event or development arising from or relating to
any action taken, or failure to act, to which Purchaser has expressly consented
in writing; (D) changes in Laws after the date hereof; (E) changes in GAAP or
the regulatory or interpretative guidance relating thereto after the date
hereof; and (F) acts of war, sabotage or terrorism, or any escalation or
material worsening of any such acts of war, sabotage or terrorism underway as of
the date of this Agreement.
          “NDAs” means (i) non-disclosure agreements; (ii) confidentiality
agreements; and (iii) confidentiality and invention assignment agreements.
          “Off-the-Shelf Software” means Software that is widely available and
licensed to the public on standard terms, including without limitation software
licensed pursuant to “shrink-wrap” and “click-wrap” licenses.
          “Order” means any order, injunction, judgment, decision, decree,
ruling, writ, assessment or arbitration award of a Governmental Body.
          “Ordinary Course of Business” means the ordinary and usual course of
the Business, consistent with past practices (including with respect to quantity
and frequency).
          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Body.
          “Permitted Exceptions” means (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in public
records or in policies of, or commitments

4



--------------------------------------------------------------------------------



 



for, title insurance and/or plats or surveys which have been made available to
Purchaser; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings, provided an
appropriate reserve is established therefor on the Financial Statements or the
Closing Date Statement; (iii) landlords’, mechanics’, carriers’, workers’,
repairers’ and similar Liens arising by operation of law and/or incurred in the
Ordinary Course of Business; (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body; (v) title of a lessor under
a capital or operating lease; and (vi) such other imperfections in title and
other Liens which would not, individually or in the aggregate, reasonably be
expected to materially detract from the value, or materially impair the use, of
such property as it presently used.
          “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, limited liability company, limited
liability partnership, labor union, trust, unincorporated organization,
Governmental Body or other entity.
          “Post-Closing Tax Period” shall mean any taxable period beginning
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning after the Closing Date.
          “Pre-Closing Tax Period” shall mean any taxable period ending on or
before the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period ending on the Closing Date.
          “Products” means all products or services sold, distributed or
otherwise disposed of by Seller or any of its Subsidiaries in connection with
the Business, and all products or service offerings in development for the
purpose of being sold, distributed or otherwise disposed of in connection with
the Business.
          “Rebate” means all rebates granted or accrued or committed to be
granted or accrued by Seller or any Subsidiary to or for the benefit of any
customer of the Business, including any amounts prepaid, paid or credited, or
committed to be prepaid, paid or credited, including in connection with any
volume discount, price protection, price reduction avoidance, prepaid price
reduction, contract extension or similar arrangement.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
migration or leaching into the environment, including, without limitation, the
abandonment or disposal of barrels, containers or other receptacles.
          “Remedial Action” means all actions required by Environmental Laws to
clean up, remove, treat or address any Hazardous Material in the environment at
levels exceeding those allowed by applicable Environmental Laws, including
pre-remedial studies and investigations or post-remedial monitoring and care.
          “Representative” of any Person means such Person’s officers,
directors, employees, agents, accountants, counsel, advisors, consultants or
other representatives.

5



--------------------------------------------------------------------------------



 



          “Retained Subsidiaries” means the Subsidiaries other than the
Transferred Subsidiaries.
          “Software” means any and all (i) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing.
          “Straddle Period” shall mean any taxable period that begins on or
before and ends after the Closing Date.
          “Subsidiaries” means the entities set forth on Schedule 5.3(a).
          “Tangible Personal Property” means furniture, fixtures, mobile and
immobile equipment, machinery, vehicles, supplies, inventories, materials,
apparatus, tools, implements, appliances, computers, servers, communications and
networking equipment, office equipment, parts and supplies and other tangible
personal property of every kind and description.
          “Target Working Capital” shall mean an amount equal to $48,319,167.00.
          “Tax” or “Taxes” shall mean any taxes of any kind, including those
measured on, measured by or referred to as, income, alternative or add-on
minimum, gross receipts, escheat, capital, capital gains, sales, use, ad
valorem, franchise, profits, license, transfer, withholding, distribution,
payroll, employment, social, excise, severance, stamp, occupation, premium,
goods and services, value added, property, environmental or windfall profits
taxes, customs, duties or similar fees, assessments or charges, together with
any surcharge, interest and any penalties, additions to tax or additional
amounts (including any interest thereon) imposed by any Governmental Body.
          “Tax Authority” means the Internal Revenue Service and any other
domestic or foreign Governmental Body responsible for the administration or
collection of any Taxes.
          “Tax Laws” means all Laws relating to Taxes.
          “Tax Returns” shall mean all reports, declarations of estimated Tax,
claims for refund, withholding Tax returns, information statements and returns
which have been filed or which are required to be filed with a Tax Authority in
connection with any Taxes, including any schedule or attachment thereto, and
including any amendment thereof.
          “Technology” means, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, know-how, research and development, technical
data, programs, subroutines, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship and other
similar materials, and all recordings, graphs, drawings, reports, analyses,

6



--------------------------------------------------------------------------------



 



and other writings, and other tangible embodiments of the foregoing, in any form
whether or not specifically listed herein, and all related technology.
          “Transaction Documents” means each agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by any party to
this Agreement in connection with the consummation of the transactions
contemplated by this Agreement.
          1.2 Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

      Term   Section 338 Election   7.10(d) 401(k) Plan   5.12(c) Accounts
Payable   2.3(a) Accounts Receivable   2.1(i) Adverse Post-Closing Tax
Proceeding   7.10(a) Adverse Pre-Closing Tax Proceeding   7.10(a) Affiliate  
1.1 Agreement   Preamble Allocation Schedule   7.10(d) Annual Financial
Statements   5.4(a) Assets   2.1 Assigned Agreements   2.1(e) Assumed
Liabilities   2.3 Balance Sheet Date   5.4(a) Benefit Plans   5.12(a) Bill of
Sale   2.5(a) Books and Records   2.1(h) Business   Recitals Business Balance
Sheet   5.4(a) Business Day   1.1 Business Employee   1.1 Business Intellectual
Property   1.1 CableTech Business   2.2(h) Canada Employees   5.13(c) Canada
Non-Competition Covenant   7.13(a)(i) Canadian Purchaser   1.1 Canadian Seller  
1.1 Cap   9.2(a)(ii) Capital Leases   5.11(a)(xv) Clearance Certificate  
7.10(e) Closing   4.1 Closing Date   4.1 Closing Date Statement   3.1(b)(ii)
Closing Date Working Capital   3.1(b)(ii) COBRA   5.12(h)

7



--------------------------------------------------------------------------------



 



Term   Section Code   1.1 Concord Facility   2.2(h) Confidential Information  
1.1 Confidentiality Agreement   7.5(a) Consent   5.2(b) Contract   1.1
Copyrights   1.1 Deductible   9.2(a)(i) Draft Transfer Report   7.8(g)(i)
Environmental Law   1.1 Environmental Permits   5.16(a) Estimated Statement  
3.1(b)(i) Estimated Working Capital   3.1(b)(i) Excluded Assets   2.2 Excluded
Claim   9.3(c)(i) Excluded Liabilities   2.4 Final Determination   9.3(c) Final
Working Capital   3.1(b)(v) Financial Statements   5.4(a) Foreign Benefit Plan  
5.12(h) Foreign Transferred Subsidiaries   5.7(f) GAAP   1.1 General Assignment
  2.5(a) Governmental Body   1.1 Hazardous Material   1.1 HSR Act   1.1
Independent Accountants   7.8(g)(i) Independent Accounting Firm   3.1(b)(iii)(2)
In-Licensed IP   1.1 In-Licenses   5.10(f) Instruments of Assignment   2.5(a)
Instruments of Assumption   2.5(b) Intellectual Property   1.1 Interim Financial
Statements   5.4(a) Inventory   2.1(j) IRS   1.1 KERP   7.8(d) Knowledge of
Seller   1.1 Law   1.1 Lease Assignments   2.5(a) Leased Real Property   2.1(f)
Legal Proceeding   1.1 Liabilities   1.1 Lien   1.1 Losses   9.1(a) Marks   1.1

8



--------------------------------------------------------------------------------



 



Term   Section Material Adverse Effect   1.1 Material Contracts   5.11(a) NDAs  
1.1 Noncompetition Period   7.13(a)(i) Off-the-Shelf Software   1.1 Order   1.1
Ordinary Course of Business   1.1 Other Instruments   2.5(a) Owned Properties  
5.8(a) Owned Property   5.8(a) Parent   Preamble Parent Plans   5.12(a) Patent
Assignment   2.5(a) Patents   1.1 Permits   1.1 Permitted Exceptions   1.1
Person   1.1 Post-Closing Tax Period   1.1 Pre-Closing Tax Period   1.1
Pre-Closing Tax Proceeding   7.10(a) Preliminary Purchase Price   3.1(a)
Products   1.1 Purchase Price   3.1(b)(vi) Purchaser   Preamble Purchaser
Canadian Plan   7.8(g)(i) Purchaser Indemnified Parties   9.1(a) Purchaser Plans
  7.8(b) Real Property Lease   5.8(b) Real Property Leases   5.8(b) Rebate   1.1
Registered IP   5.10(c) Release   1.1 Remaining Concord Assets   5.9 Remedial
Action   1.1 Representative   1.1 Retained Aviation Products   5.19 Retained
Subsidiaries   1.1 Securities Act   6.5 Seller   Preamble Seller Acquisition
Date   5.4(b) Seller Canadian Plan   7.8(g)(i) Seller Indemnified Parties  
9.1(b) Seller Marks   7.11(a) Software   1.1 Stock Powers   2.5(a) Straddle
Period   1.1

9



--------------------------------------------------------------------------------



 



Term   Section Subsidiaries   1.1 Superintendent   7.8(g)(i) Supply Agreement  
7.9(a) Survival Period   10.1 Tangible Personal Property   1.1 Target Working
Capital   1.1 Tax   1.1 Tax Authority   1.1 Tax Laws   1.1 Tax Proceeding  
7.10(a) Tax Returns   1.1 Taxes   1.1 Technology   1.1 Third Party Claim  
9.3(b) Trademark Assignment   2.5(a) Transaction Documents   1.1 Transfer Report
  7.8(g)(i) Transfer Taxes   7.10(d) Transferred Benefit Plans   5.12(a)
Transferred Employees   7.8(a) Transferred Marks   7.11(a) Transferred
Securities   2.1(b) Transferred Subsidiaries   2.1(b) Transferred Subsidiary  
2.1(b) Transferred Subsidiary Tax Returns   7.10(b) Transition Services
Agreement   7.9(b) Undertaking   2.5(b) WARN Act   5.13(b) Working Capital  
3.1(b)(i)

          1.3 Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:
     (a) Calculation of Time Periods. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.
     (b) Dollars. Any reference in this Agreement to $ shall mean U.S. dollars,
and any amounts denominated in U.S. dollars shall mean the amount set forth or
the equivalent of such amount in any other currency or currencies.
     (c) Headings. The headings contained in this Agreement and the Schedules
hereto are for purposes of convenience only and will not affect the meaning or
interpretation of this Agreement or any such Schedule. Unless otherwise
expressly indicated, any reference in this Agreement (including any Schedule
hereto) to an “Article,” “Section,” “subsection,”

10



--------------------------------------------------------------------------------



 



“paragraph” or “subparagraph” followed by a number or letter or combination of
the two will be a reference to the particular Article, Section, subsection,
paragraph or subparagraph of this Agreement bearing such number, letter or
combination thereof.
     (d) Hereof and Herein. The terms “hereof,” “herein,” “hereunder” and
comparable terms refer, unless otherwise expressly indicated, to this Agreement
as a whole and not to any particular Article, Section, subsection, paragraph,
subparagraph or other subdivision hereof or any Schedule, Exhibit or other
attachment hereto.
     (e) Including. The terms “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.”
     (f) Gender and Number. Whenever the context so requires, the singular
number will include the plural and the plural will include the singular, and the
gender of any pronoun will include the other gender or neuter, as applicable.
     (g) Statutes and Regulations. Any reference in this Agreement to a
particular statute, regulation or code (including any specific provision
thereof) includes all regulations and rules thereunder, all amendments thereto
in force at the applicable time (including amendments to provision references).
          1.4 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
ARTICLE II
TRANSFER OF ASSETS AND LIABILITIES
          2.1 Assets to be Sold. On the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall and shall cause the Retained
Subsidiaries to sell, convey, assign, transfer and deliver to Purchaser, and
Purchaser shall purchase, acquire and accept from Seller and the Retained
Subsidiaries, all of Seller’s and the Subsidiaries’ right, title and interest in
and to all of the properties, assets, rights and claims of Seller and the
Subsidiaries used or held for use primarily in the Business (other than Excluded
Assets), of every kind, character and description, whether tangible, intangible,
personal or mixed and wherever located, whether or not carried on the books of
Seller and the Subsidiaries (collectively, the “Assets”), free and clear of all
liabilities, obligations and Liens, except the Assumed Liabilities and Permitted
Exceptions, including, without limitation, the following:
     (a) All of the Business Intellectual Property;
     (b) All of the capital stock or other equity interests (collectively, the
“Transferred Securities”) of each of Noma O.P., Inc., a Delaware corporation,
Noma de Reynosa, S.A. de C.V., a company organized and existing under the laws
of Mexico, GenTek Technology Pvt. Ltd., a company organized and existing under
the laws of India, and Sistemas y Conexiones

11



--------------------------------------------------------------------------------



 



Integradas, S.A. de C.V., a company organized and existing under the laws of
Mexico (each, a “Transferred Subsidiary” and, collectively, the “Transferred
Subsidiaries”);
     (c) All Tangible Personal Property owned, leased or held for use by Seller
or a Subsidiary and located at the Leased Real Property or the Owned Properties
(other than the Remaining Concord Assets), in the possession or control of
Transferred Employees for use primarily in the operation of the Business, or
otherwise used or held for use primarily in connection with the Business, a
schedule of which Tangible Personal Property used in the Business and carried on
the books of account of the Business with a value in excess of $50,000 is set
forth on Schedule 2.1(c);
     (d) All claims, deposits, prepayments and similar items arising primarily
out of, or relating primarily to, the Business, the Assets or the Assumed
Liabilities, and the full benefit of any and all security for such items;
     (e) All Contracts to which any Seller or a Subsidiary is a party and which
arise primarily out of or relate primarily to the Assets (including Capital
Leases), the Assumed Liabilities or the conduct of the Business (collectively,
the “Assigned Agreements”), including all rights to receive goods and services
purchased pursuant to such Contracts and all claims and rights to take any other
actions arising out of or related to such Contracts or in respect thereof;
     (f) The Real Property Leases set forth on Schedule 2.1(f)(i) (the “Leased
Real Property”) and the Owned Properties set forth on Schedule 2.1(f)(ii) and,
in each case, all buildings, structures and other improvements situated thereon;
     (g) To the extent transferable, all Permits of Seller and the Subsidiaries
used or held for use primarily in connection with the ownership, lease or
operation of the Assets or the conduct of the Business;
     (h) Subject to Section 2.2(c), originals or true copies of all books,
records, agreements, invoices, correspondence, files and other documents
(whether on paper, computer diskette, tape or other storage media) prepared for
or associated primarily with the Assets, the Assumed Liabilities or the
operation of the Business (“Books and Records”), including, but not limited to,
stock records, minute books, other corporate records, property records,
production records, purchase and sales records, credit data, marketing,
advertising and promotional materials, sales literature, personnel and payroll
records pertaining to Transferred Employees (to the extent not prohibited under
applicable Law), accounting records, financial reports, Tax Returns in the
possession or control of Seller or a Subsidiary (other than Tax Returns of or
that include (where such return is prepared on a consolidated, combined, unitary
or affiliated basis) Seller or any Subsidiary and income Tax Returns of any
Retained Subsidiary), fixed asset lists, customer, vendor, supplier, distributor
and sales prospect lists, records and information, parts lists, manuals,
technical and repair data, correspondence, files and any similar items;
     (i) All billed and unbilled accounts and notes receivable to the extent
arising out of or associated with the operation of the Business or the Assets
(“Accounts Receivable”), and the full benefit of any and all security for such
Accounts Receivable and any unpaid financing charges accrued thereon;

12



--------------------------------------------------------------------------------



 



     (j) All raw material inventories, work-in-process, consignment inventory,
inventory being tolled and finished products, in any case, which are located at
the Leased Real Property or the Owned Properties, in transit to the Leased Real
Property or the Owned Properties, in the possession or control of any customer
of the Business, or located at any location set forth on Schedule 2.1(j) (the
“Inventory”);
     (k) Subject to Section 2.2(g), all information systems, hardware, telephone
systems, software systems, database and database systems used or held for use
primarily in the conduct or operation of the Business and any and all rights
thereunder;
     (l) All express or implied warranties, representations or guarantees made
by suppliers furnishing goods (including the Tangible Personal Property) or
services to Seller or any Subsidiary used primarily in the Business, including
warranties, representations, guarantees or other obligations related to product
support or maintenance;
     (m) Subject to Section 2.2(d), all rights, claims and causes of action
against third parties to the extent relating to the Assets or the operation of
the Business, including, but not limited to, all such claims against customers;
     (n) Any assets relating to the Transferred Benefit Plans as provided in
Section 7.8;
     (o) All insurance proceeds received by Parent, Seller or any of their
subsidiaries to the extent related to the Business (other than the Excluded
Assets and the Excluded Liabilities) or any Assets as a result of any damage or
claim occurring between the date of this Agreement and the Closing Date and any
rights, claims or causes of action existing or arising primarily in respect of
the Business (other than the Excluded Assets and the Excluded Liabilities) and
the Assets (to the extent such proceeds have not been applied to mitigate such
damage or claim);
     (p) All prepaid expenses, including prepaid real estate and ad valorem
Taxes, leases and rentals, to the extent related to the Business, Assets or
Assumed Liabilities;
     (q) All stationery, forms, labels, shipping materials, brochures, art work,
photographs, advertising materials and any similar items used or held for use
primarily in the Business;
     (r) All goodwill associated with the Business or the Assets; and
     (s) All other properties, assets, rights and claims reflected on the
Business Balance Sheet or accrued after the date thereof and which would
reasonably be expected to be reflected thereon if the Business Balance Sheet
were prepared as of the Closing Date, or otherwise used or held for use
primarily in the conduct or operation of the Business, including all properties,
assets, rights and claims included in the definition of Working Capital and
reflected on the Closing Date Statement, but not otherwise described in this
Section 2.1.
          2.2 Excluded Assets. Notwithstanding any other provision of this
Agreement, the Assets shall not include, and Seller and the Retained
Subsidiaries shall retain all of their right, title and interest in and to, all
of the following properties, assets, rights and claims of Seller and the
Subsidiaries (collectively, the “Excluded Assets”), which shall not be sold,
conveyed, assigned, transferred or delivered to Purchaser:

13



--------------------------------------------------------------------------------



 



     (a) All cash on hand and short-term instruments and all similar types of
investments, such as certificates of deposit, treasury bills and other
marketable securities as of the Closing Date (other than any of the foregoing
held by any Transferred Subsidiary as of the Closing Date);
     (b) All insurance policies and bonds of Parent, Seller or any of their
subsidiaries or otherwise (other than any such insurance policies and bonds
maintained by the Transferred Subsidiaries), including, except as set forth in
Section 2.1(o), all rights, claims and causes of action of every nature and
description under or arising out of such insurance policies;
     (c) All original Books and Records that would otherwise constitute Assets
but for the fact that Seller or a Retained Subsidiary is required to retain such
original books and records pursuant to applicable Law (in which case copies of
such Books and Records shall be included in the Assets);
     (d) All claims, rights, interests and proceeds with respect to Tax refunds
relating to any Pre-Closing Period as set forth in Section 7.10;
     (e) All assets of the Business sold or otherwise disposed of not in
violation of the terms of this Agreement during the period from the date of this
Agreement until the Closing Date;
     (f) The minute books, incorporation documents, stock transfer, and Tax
Returns of or that include (where such return is prepared on a consolidated,
combined, unitary or affiliated basis) the Seller or any Subsidiary and the
income Tax Returns of any Retained Subsidiary or similar related corporate
records of Seller and the Retained Subsidiaries;
     (g) The assets being provided to Purchaser pursuant to the Transition
Services Agreement;
     (h) The Owned Real Property located in Concord, Ontario, and all buildings,
structures and other improvements thereon (the “Concord Facility”), and the
Remaining Concord Assets;
     (i) All of the properties, assets, rights and claims used or held for use
primarily in Seller’s insulated wire business located in Mineral Wells, Texas
(the “CableTech Business”), and all other assets located in Mineral Wells, Texas
that are used or held for use primarily in any business other than the Business;
     (j) All equity interests held by Seller or any Retained Subsidiary (other
than equity interests in the Transferred Subsidiaries);
     (k) All rights, claims and causes of action of Seller or any Subsidiary
(i) described on Schedule 2.2(k), or (ii) against any third party arising out of
any facts or circumstances relating to any claim by a third party against Seller
that constitutes an Excluded Liability;
     (l) All Benefit Plans, except Transferred Benefit Plans, and all assets
related thereto; and

14



--------------------------------------------------------------------------------



 



     (m) All assets, rights and properties listed on Schedule 2.2(m).
          2.3 Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Purchaser shall assume only the following
Liabilities of Seller and the Subsidiaries (collectively, the “Assumed
Liabilities”):
     (a) All accounts payable of the Business as of the Closing (to the extent
that such accounts payable relate to the Business and other than any accounts
payable to Seller or any Affiliate of Seller) to the extent reflected in Working
Capital as of the Closing Date (“Accounts Payable”);
     (b) All accrued expenses of the Business as of the Closing (to the extent
such accrued expenses relate to the Business) to the extent reflected in Working
Capital as of the Closing Date, including, for the avoidance of doubt,
liabilities for non-income Taxes in the amount reflected in Working Capital as
of the Closing Date;
     (c) All obligations of Seller and the Subsidiaries under the Assigned
Agreements, to the extent such obligations (i) were not due to have been
satisfied or discharged at or prior to the Closing, (ii) are reflected on the
Closing Date Statement, or (iii) are not required to be reflected on the Closing
Date Statement and have not arisen as a result of a default or breach of such
Assigned Agreement or this Agreement by Seller or any Subsidiary;
     (d) All Permitted Exceptions to which the Assets are subject;
     (e) The Liabilities assumed pursuant to Section 7.8 (including any
Liabilities resulting from the failure of Purchaser to comply with Section 7.8);
     (f) The Liabilities listed on Schedule 5.11(b)(1); and
     (g) All other Liabilities of the Business arising after the Closing.
          2.4 Excluded Liabilities. Notwithstanding any other provision in this
Agreement, Purchaser is assuming only the Assumed Liabilities and is not
assuming any other Liability of Seller or the Subsidiaries or their respective
Affiliates of whatever nature, whether presently in existence or arising
hereafter (all such liabilities and obligations not being assumed being herein
referred to as the “Excluded Liabilities”), and, notwithstanding anything to the
contrary, the Assumed Liabilities shall not include for the purposes of this
Agreement, without limitation, any of the following:
     (a) Except as set forth in Section 7.12 and except for indebtedness under
Capital Leases, any indebtedness of Seller or any of the Subsidiaries;
     (b) Any Liabilities to the extent arising out of or relating to an Excluded
Asset;
     (c) Any Liabilities to the extent arising from or as a result of the
conduct of any business of Seller or any of the Subsidiaries other than the
Business;

15



--------------------------------------------------------------------------------



 



     (d) Liabilities with respect to any Legal Proceedings (including all Legal
Proceedings set forth on Schedules 2.2(k) and 5.14);
     (e) Except for any non-income Taxes in the amount assumed by Purchaser
pursuant to Section 2.3(b) and any Transfer Taxes to be paid by Purchaser
pursuant to Section 7.10(d) hereof, (A) any Liabilities of Seller or any
Affiliate of Seller (other than the Transferred Subsidiaries) for the Taxes of
Seller or its Affiliates (other than the Transferred Subsidiaries) and (B) all
Taxes of any Person imposed on Seller or any of its Affiliates (other than the
Transferred Subsidiaries) as a result of being a member of any consolidated,
combined, affiliated or unitary Tax group or as a transferee or successor, by
contract, or otherwise;
     (f) Any Liabilities and expenses for any accounting, legal, investment
banking, brokerage or similar fees or expenses incurred by Seller or any of its
Affiliates in connection with the negotiation and preparation of this Agreement
and each of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby;
     (g) Any Liabilities relating to Business Employees of Seller and the
Subsidiaries with respect to their employment or service relationship with
Seller and/or its Subsidiaries, whether or not arising under any Benefit Plan,
other than a Transferred Benefit Plan as provided in Section 7.8, for periods
ending on or prior to the Closing Date, other than those expressly assumed by
Purchaser pursuant to this Agreement or which are reflected in Working Capital
as of the Closing Date;
     (h) any Liabilities relating to the design, manufacture, marketing, sale,
distribution or other disposition of Retained Aviation Products, including any
obligation to maintain any insurance with respect thereto;
     (i) Any Liabilities relating to any stock option or other equity-based
award granted by Parent or any of its Affiliates to any Transferred Employee;
     (j) Any Liabilities relating to any bonus that may become payable to a
Transferred Employee as a result of the transactions contemplated by this
Agreement (other than any such bonus agreement between Purchaser or any of its
Affiliates and such Transferred Employee);
     (k) Any Liabilities relating to any claim for personal injury and/or
property damage to the extent arising out of pre-Closing occurrences or the
operation of the Business or the sale of Products prior to the Closing Date and
based on product liability, strict liability or other similar theories of
recovery, but excluding any Liabilities arising under worker’s compensation
legislation to the extent such Liabilities would be covered by worker’s
compensation insurance coverage required by applicable Law to be maintained by
Purchaser;
     (l) Any Liabilities of Seller and the Subsidiaries existing as of the
Closing Date which should have been reflected on the Business Balance Sheet or
the Closing Date Statement and which are not so reflected, unless they are
Assumed Liabilities;
     (m) Any Liabilities (including, without limitation, any severance,
restructuring, relocation, and environmental and clean up costs) to the extent
arising from or related to the closing of the Concord Facility;

16



--------------------------------------------------------------------------------



 



     (n) Any Liabilities arising from or related to the sale of the facility
located in Stouffville, Ontario to Southwire Canada Company, including all
Liabilities arising under all Contracts entered into in connection with such
sale;
     (o) Subject to Section 7.8, any Liabilities arising under the WARN Act and
other similar applicable Laws due to any actions taken by Seller or any
Subsidiary prior to the Closing Date with regard to any site of employment,
facility, operating unit or employee affected by this Agreement (including the
Concord Facility), except for any Liability resulting from any action taken by
Purchaser; and
     (p) Any Liabilities or obligations owed to Parent, Seller or any of their
respective Affiliates to the extent not reflected in Working Capital as of the
Closing Date, other than pursuant to the Transaction Documents and the Assigned
Agreements.
          2.5 Transfer of Assets and Assumption of Liabilities.
     (a) At the Closing, Seller and the Subsidiaries shall effectuate the sale,
conveyance, assignment, transfer and delivery of the Assets to Purchaser by
delivering to Purchaser or its designees each of the following: (i) a duly
executed bill of sale, in a customary form as shall be mutually agreed to by
Seller and Purchaser (the “Bill of Sale”); (ii) a duly executed assignment and
assumption agreement relating to the Assigned Agreements, Permits and other
Assets held by Seller and the Retained Subsidiaries, in a customary form as
shall be mutually agreed to by Seller and Purchaser (the “General Assignment”);
(iii) a duly executed assignment of Marks with respect to the Marks included in
the Business Intellectual Property and held by Seller and the Retained
Subsidiaries, in a customary form as shall be mutually agreed to by Seller and
Purchaser (the “Trademark Assignment”); (iv) a duly executed assignment of
Patents with respect to the Patents included in the Business Intellectual
Property and held by Seller and the Retained Subsidiaries, in a customary form
as shall be mutually agreed to by Seller and Purchaser (the “Patent
Assignment”); (v) certificates representing the Transferred Securities, duly
endorsed to Purchaser and/or its designee(s) (it being understood and agreed
that Purchaser may designate any one or more Person(s), whether or not an
Affiliate, to acquire any portion of the Transferred Securities by providing
written notice of such designation to Seller not less than three (3) Business
Days prior to the Closing Date and by certifying that Purchaser’s
representations and warranties set forth in Section 6.5 hereof also apply to,
and are true and accurate in all respects with regard to, such designee(s);
provided, that no such designation shall relieve Purchaser of any obligation
hereunder) or accompanied by stock powers duly executed in blank or duly
executed instruments of transfer with appropriate stock transfer tax stamps, if
any, affixed, and any other documents, in form and substance satisfactory to
Purchaser, that are necessary to transfer good and valid title to such capital
stock or other equity interest of the Transferred Subsidiaries to Purchaser
and/or its designee(s) (collectively, the “Stock Powers”); (vi) a duly executed
assignment and assumption of lease for each of the Leased Real Properties
(collectively, the “Lease Assignments”); and (vii) such other good and
sufficient instruments of conveyance and transfer (collectively, the “Other
Instruments” and, collectively with the Bill of Sale, the General Assignment,
the Trademark Assignment, the Patent Assignment, the Stock Powers, and the Lease
Assignments, the “Instruments of Assignment”) as are reasonably necessary to
vest in Purchaser good and valid title to the Assets, free and clear of all
liabilities, obligations, claims and Liens except the Assumed Liabilities and
Permitted Exceptions.

17



--------------------------------------------------------------------------------



 



     (b) At the Closing, Purchaser shall deliver to Seller and the Subsidiaries
a duly executed undertaking, in a customary form as shall be mutually agreed to
by Seller and Purchaser (the “Undertaking”), whereby Purchaser shall assume and
agree to perform, pay, or discharge, when due, the Assumed Liabilities,
effective as of the Closing, and such other instruments, documents or agreements
(collectively, the “Instruments of Assumption”) as are reasonably necessary to
evidence Purchaser’s assumption of and agreement to pay and discharge the
Assumed Liabilities.
          2.6 Non-assignable Contracts.
     (a) To the extent that any Assigned Agreement is not capable of being
assigned to Purchaser at the Closing without the Consent of any other party
thereto or any Person, or if such assignment or attempted assignment would
constitute a breach thereof, or a violation of any applicable Law, this
Agreement shall not constitute an assignment or an attempted assignment thereof,
unless and until such Consent has been obtained.
     (b) In the event that any Consent referred to in Section 2.6(a) has not
been obtained prior to the Closing, at Seller’s sole cost and expense, Seller
shall use its commercially reasonable efforts, and Purchaser and Parent shall
cooperate with Seller, to obtain each and every such Consent and to resolve the
impracticalities of assignment referred to in Section 2.6(a) after the Closing.
     (c) To the extent that the Consents referred to in Section 2.6(a) have not
been obtained prior to the Closing, until the impracticalities of assignment
referred to in Section 2.6(a) hereof are resolved, Seller and the applicable
Retained Subsidiary shall use their commercially reasonable efforts to
(i) cooperate with Purchaser in any reasonable and lawful arrangement designed
to provide Purchaser the benefits of any Assigned Agreement referred to in
Section 2.6(a), and (ii) enforce, for the account and benefit of Purchaser, any
and all rights of Seller and the applicable Retained Subsidiary arising from the
Assigned Agreements referred to in Section 2.6(a) against all other parties
thereto (including the right to elect to terminate in accordance with the terms
thereof on the advice of Purchaser). To the extent that Purchaser is provided
the benefits pursuant to this Section 2.6(c) of any Assigned Agreement,
Purchaser shall perform, on behalf of Seller and the applicable Retained
Subsidiary, for the benefit of all other parties thereto, the obligations of
Seller and the applicable Retained Subsidiary thereunder or in connection
therewith (and in the event that any action by Purchaser results in any material
default thereunder or in connection therewith, and any such material default
results in the termination of such Assigned Agreement, Purchaser shall no longer
be entitled to receive the benefits of such Assigned Agreement). Any failure by
Purchaser to perform the obligations of Seller or the applicable Retained
Subsidiary under any such Assigned Agreement or in connection therewith shall
constitute a breach by Purchaser of its covenants under this Section 2.6(c).
Nothing contained in this Section 2.6 shall constitute a waiver of, or impair,
Purchaser’s rights under Section 8.1 or ARTICLE IX.
          2.7 Payments Post-Closing.
     (a) If, following the Closing Date, Seller or any of its Affiliates
receives any payment or other proceeds (including the benefit of a mistaken
payment) relating to any Assets or

18



--------------------------------------------------------------------------------



 



otherwise relating to the conduct or operation of the Business after Closing
(excluding any payment or other proceeds relating to or included in the Excluded
Assets and excluding refunds for Taxes that are allocable to a Pre-Closing Tax
Period), including with respect to any Accounts Receivable or Inventory
purchased by Purchaser hereunder, Seller shall, and shall cause its Affiliates
to, promptly remit to Purchaser the amount of any such payments or other
proceeds. On the last day of each month during the six (6) month period
beginning on the Closing Date, Seller shall report to Purchaser the amount of
all such payments or proceeds so received.
     (b) If, following the Closing Date, Purchaser or any of its Affiliates
receives any payment or other proceeds (including the benefit of a mistaken
payment) relating to any Excluded Assets, the conduct or operation of the
Business prior to Closing (excluding any payment or other proceeds relating to
or included in the Assets), or otherwise relating to the conduct or operation of
Seller and its Subsidiaries other than the Business, Purchaser shall, and shall
cause its Affiliates to, promptly remit to Seller the amount of any such
payments or other proceeds. On the last day of each month during the six
(6) month period beginning on the Closing Date, Purchaser shall report to Seller
the amount of all such payments or proceeds so received.
          2.8 Withholding. Purchaser (or any other Person responsible for
withholding any amount with respect to any payment made under this Agreement)
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement such amounts as are required to be deducted
and withheld with respect to the making of such payment under the Code, or any
provision of state, local or foreign Tax Law (including the Tax Laws of Mexico
and India). Purchaser shall timely remit or deposit all withheld amounts with
the applicable Governmental Body and provide Seller or the applicable Retained
Subsidiary with any return or other document required to be prepared with
respect to such deposit or remittance or other evidence of deposit or remittance
acceptable to Seller or such Retained Subsidiary, as the case may be. To the
extent that amounts are so deducted, withheld and timely and appropriately
remitted or deposited with the relevant Governmental Body, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made.
ARTICLE III
CONSIDERATION
          3.1 Consideration.
     (a) Preliminary Purchase Price. The preliminary purchase price for the
Assets and the covenant not to compete contained in Section 7.13
(Non-Competition) and in the Canada Non-Competition Covenant shall be an amount
of cash equal to Seventy-Five Million Dollars ($75,000,000), less (x) the amount
of any indebtedness of the Transferred Subsidiaries (other than any indebtedness
owed by a Transferred Subsidiary to another Transferred Subsidiary) and
indebtedness under Capital Leases as of the Closing Date, plus (y) the amount of
cash (not to exceed One Million Five Hundred Thousand Dollars ($1,500,000)) of
the Transferred

19



--------------------------------------------------------------------------------



 



Subsidiaries as of the Closing Date (the “Preliminary Purchase Price”). On the
Closing Date, Purchaser shall pay the Preliminary Purchase Price, as adjusted
pursuant to Section 3.1(b)(i), to Seller in cash, which shall be paid by wire
transfer of immediately available United States funds into an account or
accounts designated by Seller in writing not less than three (3) Business Days
prior to the Closing Date. For Tax purposes, the Preliminary Purchase Price and
the adjustment to the Preliminary Purchase Price shall be allocated in
accordance with Section 7.10(f).
     (b) Adjustment of Preliminary Purchase Price. The Preliminary Purchase
Price shall be subject to adjustment as provided in this Section 3.1(b).
     (i) Estimated Statement. As of the close of business on the fifth (5th)
Business Day immediately preceding the Closing Date, Seller will deliver to
Purchaser a statement (the “Estimated Statement”) setting forth (A) Seller’s
reasonable good faith estimate of (i) the sum of (w) Accounts Receivable, net of
applicable reserves (to the extent such reserves are not reflected in clause
(ii) below), (x) prepaid expenses of the Business, (y) Inventory, net of
applicable reserves (to the extent such reserves are not reflected in clause
(ii) below), and (z) other current assets of the Business, minus (ii) the sum of
(x) Accounts Payable, (y) accrued compensation of the Business, and (z) other
current liabilities of the Business (excluding Excluded Liabilities and the
current portion of any indebtedness referred to in clause (x) of
Section 3.1(b)), in each case, calculated as of the Closing Date in accordance
with the accounting principles and methodologies (including GAAP) employed by
Seller in preparing the Business Balance Sheet and those set forth on
Schedule 3.1(b) consistently applied (such amount generally, “Working Capital,”
and such amount estimated as of the Closing Date, the “Estimated Working
Capital”), and (B) the calculation of the Preliminary Purchase Price, as
adjusted pursuant to this Section 3.1(b)(i) (including (i) the amount of
indebtedness of the Transferred Subsidiaries (other than any indebtedness owed
by a Transferred Subsidiary to another Transferred Subsidiary) and indebtedness
under Capital Leases and (ii) the amount of cash of the Transferred
Subsidiaries, in each case estimated as of the Closing Date). The Estimated
Statement shall be signed by Seller’s Chief Financial Officer and accompanied by
reasonable supporting documentation. Purchaser shall have the right to review
the Estimated Statement and such supporting documentation or data of Seller and
its Subsidiaries as Purchaser may reasonably request. In the event that
Purchaser does not agree with Seller’s estimate, Seller and Purchaser shall
negotiate in good faith to mutually agree on an acceptable estimate of the
Estimated Working Capital, and Seller shall consider in good faith any proposed
comments or changes that Purchaser may reasonably suggest; provided, however,
that Seller’s failure to include in the Estimated Statement any changes proposed
by Purchaser, or the acceptance by Purchaser of the Estimated Statement, shall
not limit or otherwise affect Purchaser’s remedies under this Agreement,
including Purchaser’s right to include such changes or other changes in the
Closing Date Statement, or constitute an acknowledgment by Purchaser of the
accuracy of the Estimated Statement. If the Estimated Working Capital is less
than the Target Working Capital, the Preliminary Purchase Price payable by
Purchaser to Seller at Closing shall be reduced by the amount of such shortfall,

20



--------------------------------------------------------------------------------



 



and if the Estimated Working Capital is greater than the Target Working Capital,
the Preliminary Purchase Price payable by Purchaser to Seller at Closing shall
be increased by the amount of such excess; provided, however, that if the amount
of such reduction or increase is less than One Million Dollars ($1,000,000),
then for purposes of this Section 3.1(b)(i), no adjustment shall be made to the
Preliminary Purchase Price.
     (ii) Closing Date Statement. No later than sixty (60) calendar days after
the Closing Date, Purchaser shall prepare and deliver to Seller a statement (the
“Closing Date Statement”) of the actual (x) Working Capital as of the Closing
Date (such amount, the “Closing Date Working Capital”), (y) amount of
indebtedness of the Transferred Subsidiaries (other than any indebtedness owed
by a Transferred Subsidiary to another Transferred Subsidiary) and indebtedness
under Capital Leases as of the Closing Date, and (z) amount of cash of the
Transferred Subsidiaries as of the Closing Date, which Closing Date Statement
shall be prepared in accordance with the accounting principles and methodologies
(including GAAP) employed by Seller in preparing the Business Balance Sheet and
those set forth on Schedule 3.1(b) consistently applied. The Closing Date
Statement shall be signed by Purchaser’s Chief Financial Officer and accompanied
by reasonable supporting documentation. Following the Closing, each of Purchaser
and Seller shall give the other party reasonable access at all reasonable times
to the properties, books, records and personnel of the Business for purposes of
preparing, reviewing and resolving any disputes concerning the Closing Date
Statement. Seller shall, and shall use commercially reasonable efforts to cause
its accountants to, cooperate with Purchaser and its accountants to the extent
required to enable Purchaser to prepare the Closing Date Statement in accordance
with this Agreement.
     (iii) Disputes.
               (1) Subject to clause (2) of this Section 3.1(b)(iii), the
Closing Date Statement delivered by Purchaser to Seller shall be deemed to be
and shall be final, binding and conclusive on the parties hereto.
               (2) Seller may dispute any amounts reflected on the Closing Date
Statement; provided, however, that Seller shall be deemed to have agreed to each
item or amount set forth in the Closing Date Statement (and waived any right to
dispute the same) unless Seller has notified Purchaser in writing of each
disputed item, specifying the amount thereof in dispute and setting forth, in
reasonable detail, the basis for such dispute, within thirty (30) calendar days
after Purchaser’s delivery of the Closing Date Statement to Seller. In the event
of such a dispute, Seller and Purchaser shall attempt to reconcile their
differences, and any resolution by them as to any disputed amounts shall be
final, binding and conclusive on the parties hereto; provided, that such amounts
shall not be less, with respect to assets, or more, with respect to liabilities,
than the amounts shown in Purchaser’s calculation delivered pursuant to

21



--------------------------------------------------------------------------------



 



Section 3.1(b)(ii) nor more, with respect to assets, or less, with respect to
liabilities, than the amounts shown in Seller’s calculation delivered pursuant
to this Section 3.1(b)(iii)(2). If Seller and Purchaser are unable to reach a
resolution with such effect within thirty (30) calendar days after receipt by
Purchaser of Seller’s written notice of dispute, Seller and Purchaser shall
submit the items remaining in dispute for resolution to an independent
accounting firm of international reputation mutually acceptable to Purchaser and
Seller (such accounting firm being referred to herein as the “Independent
Accounting Firm”), which shall, within forty five (45) calendar days after such
submission, determine and report to Purchaser and Seller upon such remaining
disputed items, and such report shall be final, binding and conclusive on the
parties hereto. The fees and disbursements of the Independent Accounting Firm
shall be allocated between Seller and Purchaser in the same proportion that the
aggregate amount of such remaining disputed items so submitted to the
Independent Accounting Firm that are unsuccessfully disputed by each such party
(as finally determined by the Independent Accounting Firm) bears to the total
amount of such remaining disputed items so submitted.
     (iv) Final Closing Date Statement. The Closing Date Statement shall be
deemed final and binding for the purposes of this Section 3.1(b) upon the
earliest of (A) the failure of Seller to notify Purchaser of a dispute within
thirty (30) calendar days of Purchaser’s delivery of the Closing Date Statement
to Seller, (B) the resolution of all disputes, pursuant to
Section 3.1(b)(iii)(2), by Purchaser and Seller and (C) the resolution of all
disputes, pursuant to Section 3.1(b)(iii)(2), by the Independent Accounting
Firm.
     (v) Purchase Price Adjustment. Within three (3) Business Days after the
Closing Date Statement is deemed final and binding pursuant to Section
3.1(b)(iv) (the Working Capital amount reflected on such final Closing Date
Statement, the “Final Working Capital”), the Preliminary Purchase Price shall
be, if necessary, further adjusted such that Purchaser and Seller receive or
make payments to each other so that, after taking into account any prior
payments under Section 3.1(b)(i), each party receives or makes payments in an
amount exactly equal to the amount that would have been made under
Section 3.1(b)(i) if the Estimated Working Capital had equaled the Final Working
Capital and if the amount of indebtedness and cash reflected on the Estimated
Statement had equaled the amount of indebtedness and cash reflected on such
final Closing Date Statement. All payments to be made under this
Section 3.1(b)(v) shall be made on a net basis taking into account payments
received under Section 3.1(b)(i).
     (vi) Payment. If the amount of any adjustment pursuant to clause (v) above
results in an increase in the Preliminary Purchase Price, then Purchaser shall,
within three (3) Business Days after the Closing Date Statement is deemed final,
pay to Seller the amount of such increase by wire transfer of immediately
available funds to the account specified by Seller. If the amount of any
adjustment pursuant to clause (v) above results in a decrease in the Preliminary

22



--------------------------------------------------------------------------------



 



Purchase Price, then Seller shall, within three (3) Business Days after the
Closing Date Statement is deemed final, pay to Purchaser the amount of such
decrease by wire transfer of immediately available funds to the account
specified by Purchaser. The Preliminary Purchase Price as so adjusted by
Section 3.1(b), is referred to herein as the “Purchase Price.” Any payment
amount shall bear interest thereon from the Closing Date to the date of payment
at the rate equal to one percent (1%) above the prime rate of JPMorgan Chase
Bank, N.A. on the Closing Date.
ARTICLE IV
CLOSING AND TERMINATION
          4.1 Closing Date. Subject to the satisfaction of the conditions set
forth in Sections 8.1 and 8.2 hereof (or the waiver thereof by the party
entitled to waive that condition), the closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of O’Melveny &
Myers LLP located at Embarcadero Center West, 275 Battery Street, 26th Floor,
San Francisco, California 94111-3305 (or at such other place as the parties may
designate in writing) at 10:00 a.m. (San Francisco time) on a date to be
specified by the parties, which date shall be no later than the second Business
Day after the satisfaction or waiver of each condition to the Closing set forth
in Article VIII (other than conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of such conditions),
unless another time or date, or both, are agreed to in writing by the parties
hereto. The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”
          4.2 Closing Deliveries. At the Closing:
     (a) Seller and, where applicable, Parent or the applicable Subsidiary shall
deliver or cause to be delivered to Purchaser:
     (i) a receipt for the Preliminary Purchase Price;
     (ii) the Bill of Sale;
     (iii) the General Assignment;
     (iv) the Trademark Assignment;
     (v) the Patent Assignment;
     (vi) all certificates representing the Transferred Securities, duly
endorsed or accompanied by the Stock Powers duly executed in blank with
appropriate transfer stamps, if any, affixed, and otherwise sufficient to
transfer title to such shares or other equity interests to Purchaser and/or its
designee, free and clear of any and all Liens, along with any further documents
and evidence of any Third Party Consents that may be required to properly
transfer the Transferred Securities;

23



--------------------------------------------------------------------------------



 



     (vii) the Lease Assignments;
     (viii) the Other Instruments, if any;
     (ix) the Transition Services Agreement, in a form as shall be mutually
agreed to by Seller and Purchaser in accordance with Section 7.9(b);
     (x) the Supply Agreement, in a form as shall be mutually agreed to by
Seller and Purchaser in accordance with Section 7.9(a);
     (xi) the Canada Non-Competition Covenant executed by Canadian Seller
pursuant to Section 7.13(a)(ii);
     (xii) duly executed counterparts of the Consents, approvals and
registrations referred to in Section 8.1(f);
     (xiii) a certificate executed by a duly authorized officer of Seller and
Parent certifying as to the matters set forth in Sections 8.1(a), (b) and
8.1(e); and
     (xiv) all other documents, certificates, instruments, Books and Records or
writings required to be delivered by Parent, Seller or any Subsidiary at or
prior to the Closing pursuant to this Agreement or otherwise required in
connection with the consummation of the transactions contemplated hereby.
     (b) Purchaser shall deliver or cause to be delivered to Seller:
     (i) evidence of the wire transfer of the Preliminary Purchase Price
pursuant to Section 3.1(a);
     (ii) the Undertaking;
     (iii) the Instruments of Assumption, if any;
     (iv) the General Assignment;
     (v) the Lease Assignments;
     (vi) the Transition Services Agreement;
     (vii) the Supply Agreement;
     (viii) a certificate executed by a duly authorized officer of Purchaser,
certifying as to the matters set forth in Sections 8.2(a) and (b); and
     (ix) all other documents, certificates, instruments or writings required to
be delivered by Purchaser at or prior to the Closing pursuant to this Agreement
or otherwise required in connection with the consummation of the transactions
contemplated hereby.

24



--------------------------------------------------------------------------------



 



     (c) All deliveries at the Closing as provided for in this Section 4.2 shall
be deemed to be made and effected simultaneously and all such deliveries shall
be deemed to be in escrow until all such deliveries have been made and effected.
          4.3 Termination of Agreement. This Agreement may be terminated prior
to the Closing as follows:
     (a) at the election of Seller or Purchaser on or after April 30, 2007, if
the Closing shall not have occurred by the close of business on such date;
provided, however, that the terminating party is not in material default of any
of its obligations hereunder.
     (b) by mutual written consent of Seller and Purchaser;
     (c) by Seller or Purchaser if there shall have been enacted, issued,
promulgated or enforced any Law that makes the consummation of the transactions
contemplated hereby illegal, or if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction permanently
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence);
     (d) by Seller if there shall have been a breach of any representation,
warranty, covenant or agreement of Purchaser set forth in this Agreement, which
breach would give rise to a failure of a condition set forth in Sections 8.2(a)
or (b), and such breach shall not have been cured within thirty (30) days
following receipt by Purchaser of written notice of such breach from Seller; or
     (e) by Purchaser if there shall have been a breach of any representation,
warranty, covenant or agreement of Parent or Seller set forth in this Agreement,
which breach would give rise to a failure of a condition set forth in
Sections 8.1(a) and (b), and such breach shall not have been cured within thirty
(30) days following receipt by Seller of written notice of such breach from
Purchaser.
          4.4 Procedure Upon Termination. In the event of termination by
Purchaser or Seller, or both, pursuant to Section 4.3, written notice thereof
shall forthwith be given to the other party or parties, specifying the provision
of Section 4.3 pursuant to which such termination is made, and this Agreement
shall terminate, and the transactions contemplated hereby shall be abandoned,
without further action by Purchaser or Seller.
          4.5 Effect of Termination. In the event that this Agreement is validly
terminated in accordance with Section 4.3, then each of the parties shall be
relieved of its duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to
Purchaser, Parent, Seller or any Subsidiary, provided, that no such termination
shall relieve any party hereto from liability for any breach of this Agreement
and, provided, further, that the obligations of the parties set forth in
Sections 7.5 and ARTICLE X (other than Section 10.1) hereof shall survive any
such termination and shall be enforceable hereunder.

25



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER
          Parent and Seller hereby represent and warrant to Purchaser as
follows:
          5.1 Organization and Good Standing; Authorization.
     (a) Each of Parent and Seller is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business (including the Business) as now
conducted. Seller is duly qualified or authorized to do business as a foreign
corporation and is in good standing under the Laws of each jurisdiction in which
it owns or leases real property and each other jurisdiction in which the conduct
of its business or the ownership of its assets requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.
     (b) Each of Parent, Seller and the Subsidiaries have all requisite power
and authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party in connection with the consummation of the
transactions contemplated by this Agreement, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Transaction Documents to which Parent, Seller or any such Subsidiary is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Parent, Seller and such Subsidiary. This Agreement has been, and each of the
Transaction Documents to which Parent, Seller or any such Subsidiary is a party
will be at or prior to the Closing, duly and validly executed and delivered by
Parent, Seller and such Subsidiary, and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each Transaction Document to which Parent, Seller or such
Subsidiary is a party, when so executed and delivered, will constitute, the
legal, valid and binding obligations of Parent, Seller and such Subsidiary,
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          5.2 Conflicts; Consents of Third Parties.
     (a) Except as set forth on Schedule 5.2(a), none of the execution and
delivery by Parent, Seller or the Subsidiaries of this Agreement or the
Transaction Documents to which Parent, Seller or any such Subsidiary is a party,
the consummation of the transactions contemplated hereby or thereby, or
compliance by Parent, Seller or such Subsidiary with any of the provisions
hereof or thereof will conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination or cancellation under, any provision of (i) the constituent
documents of Parent, Seller or such Subsidiary; (ii) any Contract or Permit to
which Parent, Seller or such Subsidiary is a party or by which any of their
respective properties or assets are bound; (iii) any Order of any Governmental

26



--------------------------------------------------------------------------------



 



Body applicable to Parent, Seller or such Subsidiary or by which any of their
respective properties or assets are bound; or (iv) any applicable Law, other
than, in the case of clauses (ii), (iii) and (iv), such conflicts, violations,
defaults, terminations or cancellations that would not reasonably be expected to
have a Material Adverse Effect.
     (b) Except as set forth on Schedule 5.2(b), no consent, waiver, approval,
Order, Permit or authorization of, or declaration or filing with, or
notification to (each, a “Consent”), any Person or Governmental Body is required
on the part of Parent, Seller or the Subsidiaries in connection with the
execution and delivery of this Agreement or the Transaction Documents to which
Parent, Seller or any such Subsidiary is a party or the compliance by Parent,
Seller or such Subsidiary with any of the provisions hereof or thereof, or the
consummation of the transactions contemplated hereby or thereby, except for
(i) compliance with the applicable requirements of the HSR Act and (ii) such
Consents, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect.
          5.3 Subsidiaries.
     (a) Schedule 5.3(a) hereto sets forth the name of each Subsidiary and
(i) with respect to each Transferred Subsidiary, the jurisdiction in which it is
incorporated or organized, the number of shares of its authorized capital stock
or aggregate equivalent equity interests, the number and class of shares or
other equity interests thereof duly issued and outstanding, the names of all
stockholders or other equity owners and the number of shares of stock owned by
each stockholder or the amount of equity owned by each equity owner, and
(ii) with respect to each Retained Subsidiary, whether it is wholly-owned by
Seller or another Retained Subsidiary and, if not so wholly-owned, the names of
all stockholders or other equity owners and the number of shares of stock owned
by each stockholder or the amount of equity owned by each equity owner. All of
the issued and outstanding shares of capital stock or equity interests of each
Transferred Subsidiary were duly authorized for issuance and are validly issued,
fully paid and non-assessable and are not subject to, nor were they issued in
violation of, preemptive rights, and all such shares or other equity interests
represented as being owned (directly or indirectly) by Seller or a Subsidiary
are owned by it free and clear of any and all Liens except as set forth on
Schedule 5.3(a) hereto. There is no existing option, warrant, call, right,
phantom stock right, stock appreciation right or Contract of any character to
which any Subsidiary or Seller is a party requiring, and there are no securities
of any Transferred Subsidiary outstanding which upon conversion, exercise or
exchange would require, the issuance or transfer of any shares of capital stock
or other equity securities of any Transferred Subsidiary or other securities
convertible into, exercisable or exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock or other equity securities of
any Transferred Subsidiary, nor are there any equity equivalent interests or
other similar rights in the ownership or earnings of any Transferred Subsidiary.
No Transferred Subsidiary or stockholder thereof is a party to any voting trust
or other Contract with respect to the voting of the shares of capital stock or
other equity interests of such Transferred Subsidiary, or any other agreement
relating to the issuance, redemption, registration, sale, transfer or other
disposition of any capital stock or other equity interests of such Transferred
Subsidiary.
     (b) Each Subsidiary is a corporation or other entity duly organized,
validly existing, and in good standing or its equivalent under the Laws of the
jurisdiction of its organization and

27



--------------------------------------------------------------------------------



 



has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business (including the Business) as now
conducted. Each Subsidiary is duly qualified or authorized to do business as a
foreign corporation and is in good standing under the Laws of each jurisdiction
in which it owns or leases real property or in which the conduct of its business
or the ownership of its assets requires such qualification or authorization
(except for any jurisdictions in which the failure to be so qualified,
authorized or in good standing would not have a Material Adverse Effect).
     (c) Except as set forth on Schedule 5.3(a), neither Seller nor the
Subsidiaries, directly or indirectly, owns any voting securities or other voting
equity interests in any entity (other than the Subsidiaries) that owns assets or
properties or conducts operations used or held for use primarily in, or related
primarily to, the Business. Neither Seller nor any of the Subsidiaries has, owns
or controls (of record or beneficially), directly or indirectly, any interest in
any other Person (other than the Subsidiaries), or is a party to or participant
in any partnership, joint venture or other similar investment, related to the
Business. Neither Seller nor any of the Subsidiaries is subject to any
obligation or requirement to provide funds to or make any investment (whether in
the form of a loan, capital contribution or otherwise) in any Person related to
the Business.
          5.4 Financial Statements.
     (a) Seller has delivered to Purchaser copies of (i) the unaudited balance
sheets of the Business as of December 31, 2004 and 2005 and the related
unaudited statements of income and of cash flows of the Business for the years
ended December 31, 2003, 2004 and 2005, and (ii) the unaudited balance sheet of
the Business as of November 30, 2006 and the related unaudited statements of
income and cash flows of the Business for the nine month period then ended (such
annual statements described in clause (i), including the related notes and
schedules thereto, are referred to herein as the “Annual Financial Statements,”
and such interim statements described in clause (ii) are referred to herein as
the “Interim Financial Statements,” and, together with the Annual Financial
Statements, the “Financial Statements”). Except as set forth in the notes
thereto, each of the Financial Statements has been prepared on a stand-alone
basis with respect to the Business in accordance with GAAP consistently applied
and consistent with the assumptions and methodologies set forth on
Schedule 5.4(a)(i) and presents fairly in all material respects the financial
position, results of operations and cash flows of the Business as at the dates
and for the periods indicated therein. For the purposes hereof, the unaudited
balance sheet of the Business as at November 30, 2006 (a copy of which is
attached to Schedule 5.4(a)(ii)) is referred to as the “Business Balance Sheet”
and November 30, 2006 is referred to as the “Balance Sheet Date.”
     (b) Books and Records. Except as set forth on Schedule 5.4(b), the books of
account and other records of the Business, and the stock record and minute books
and other corporate records of the Transferred Subsidiaries, all of which have
been made available to Purchaser, (i) with respect to Seller and the Retained
Subsidiaries (and the Business as it relates to Seller and the Retained
Subsidiaries) (ii) with respect to each Transferred Subsidiary (and the Business
as it relates to such Transferred Subsidiary) since the Seller Acquisition Date
(as defined below), and (iii) to the Knowledge of Seller, with respect to each
Transferred Subsidiary (and the Business as it relates to such Transferred
Subsidiary) prior to the Seller Acquisition Date (as

28



--------------------------------------------------------------------------------



 



defined below), are in each case in all material respects complete and correct
and have been maintained in accordance with sound business practices. Except as
set forth on Schedule 5.4(b), he minute books of the Transferred Subsidiaries
contain accurate and complete records of all meetings held of, and corporate
action taken by, the stockholders, the boards of directors and any committees of
the boards of directors of the Transferred Subsidiaries since the date that
Seller acquired or formed such Transferred Subsidiary (the “Seller Acquisition
Date” for such Subsidiary), and no meeting of any of the stockholders, board of
directors or committees of any of the Transferred Subsidiaries has been held
since its respective Seller Acquisition Date for which minutes have not been
prepared and are not contained in such minute books. To the Knowledge of Seller,
no meeting of any of the stockholders, board of directors or committees of any
of the Transferred Subsidiaries has been held prior to its respective Seller
Acquisition Date for which minutes have not been prepared and are not contained
in such minute books. At the Closing, all of such books and records, to the
extent they constitute Books and Records, will be in the possession of Seller
and the Subsidiaries.
     (c) Internal Controls. Parent and Seller have established and maintain,
adhere to and enforce a system of internal accounting controls with respect to
the Business which are in all material respects effective in providing
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements (including the Financial Statements) in
accordance with GAAP and Schedule 5.4(a)(i).
     (d) Accounts Receivable. Seller has made available to Purchaser a list of
all Accounts Receivable as of the Balance Sheet Date, together with a range of
days elapsed since invoice. Except to the extent, if any, reserved for on the
Financial Statements, and except as set forth on Schedule 5.4(d), all Accounts
Receivable reflected on the Financial Statements arose from, and all Accounts
Receivable of Seller and the Subsidiaries existing on the Closing Date will have
arisen from, the sale of Inventory or services rendered in the Ordinary Course
of Business to Persons not Affiliated with Parent, Seller or the Subsidiaries.
All such Accounts Receivable are carried on the Books and Records of Seller or
the applicable Subsidiary, as the case may be, at values, net of allowance for
doubtful accounts, determined in accordance with GAAP consistently applied, and
are collectible except to the extent of the reserves therefor set forth in the
Business Balance Sheet or, for receivables arising subsequent to the Balance
Sheet Date, as reflected on the Books and Records of Seller (which are in each
case prepared in accordance with GAAP consistently applied and the reserve
practices and methodology used in preparation of the Business Balance Sheet),
and none of such accounts receivable is, or at the Closing Date will be, subject
to any counterclaim or set-off, except for counterclaims or set-offs in the
Ordinary Course of Business. Except as set forth on Schedule 5.4(d), no person
has any lien on any of the Accounts Receivable.
     (e) Inventory. Except as set forth on Schedule 5.4(e), the Inventory is or
as of the Closing Date will be in the physical possession of Seller or a
Subsidiary, or will be in transit to the Leased Real Property or the Owned
Properties, or will be in the possession or control of a customer of the
Business. Subject to amounts reserved therefor on the Financial Statements,
(i) none of the Inventory has been pledged as collateral or otherwise is subject
to any Lien (other than a Permitted Exception or as set forth on
Schedule 5.4(e)) or is held on consignment from others, (ii) the values at which
all Inventory is carried on the Financial Statements reflect the historical
inventory valuation policy of the Business, and (iii) the Inventory is in good
and

29



--------------------------------------------------------------------------------



 



merchantable condition in all material respects and is suitable and usable in
all material respects for the purposes for which it is intended in the Ordinary
Course of Business. All of the Inventory has been acquired by Seller or a
Subsidiary only in bona fide, arms-length transactions entered into in the
Ordinary Course of Business.
     (f) Rebates. The Business Balance Sheet reflects all Rebates granted or
accrued or committed to be granted or accrued by Seller or any Subsidiary prior
to the Balance Sheet Date, and Seller and the Subsidiaries have not granted or
accrued or committed to grant or accrue any Rebates since the Balance Sheet Date
except in the Ordinary Course of Business and in an amount that would result in
a decrease of no more than 5% in annual revenue attributable to any such
customer on an individual basis.
          5.5 No Undisclosed Liabilities. All of the Liabilities reflected on
the Business Balance Sheet are related to the Business. Except (i) to the extent
reflected or reserved against in the Business Balance Sheet, (ii) for
Liabilities that are incurred after the date of the Business Balance Sheet and
prior to the date hereof in the Ordinary Course of Business consistent with past
practices, (iii) for Liabilities that are incurred after the date hereof in
accordance with the terms hereof, or (iv) for Excluded Liabilities, there are no
material Liabilities or other material obligations of any nature whatsoever
relating to the Business or of the Transferred Subsidiaries.
          5.6 Absence of Certain Developments. Except as expressly contemplated
hereby, from the Balance Sheet Date to the date of this Agreement, (i) Seller
and the Subsidiaries have conducted the operations of the Business only in the
Ordinary Course of Business consistent with past practice and have not taken any
action that would have been prohibited by Section 7.2 if this Agreement had been
in effect at the time such action was taken and (ii) there has not been any
Material Adverse Effect.
          5.7 Taxes. Except as set forth on Schedule 5.7:
     (a) All Tax Returns required to be filed by each of the Transferred
Subsidiaries have been timely filed. All Taxes required to be paid (whether or
not shown to be due on such Tax Returns) by each of the Transferred Subsidiaries
have been timely paid. All such Tax Returns are true, correct and complete in
all material respects. All material Tax Returns required to be filed by each of
Seller and the Retained Subsidiaries in connection with the Business have been
timely filed. Seller and the Retained Subsidiaries each has paid all Taxes
required to be paid by them, the nonpayment of which would result in a Lien or
other encumbrance on the Assets in the hands of Purchaser, excepting in each
case such Taxes as will not be due until after the Closing Date.
     (b) There is no Legal Proceeding, investigation, audit or examination
proposed in writing or currently pending against or with respect to any of the
Transferred Subsidiaries or in connection with the Business in respect of any
Tax. No deficiencies for any Taxes which have not been resolved have been
proposed in writing, asserted or assessed in writing against any of the
Transferred Subsidiaries or in connection with the Business.
     (c) All material Taxes required to have been withheld by each of the
Transferred Subsidiaries or in connection with the Business have been withheld
and paid over to the proper Governmental Body.

30



--------------------------------------------------------------------------------



 



     (d) There are no Liens for Taxes upon any property or assets of any of the
Transferred Subsidiaries or the Assets (other than for Taxes not yet due and
payable).
     (e) None of the Transferred Subsidiaries has any liability for the Taxes of
any Person including under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law), as a transferee or successor
(other than for Taxes of an affiliated group of which the common parent is
Parent). None of the Transferred Subsidiaries is a party to, is bound by or has
any obligation under, any tax sharing agreement or similar contract or any
agreement that obligates it to make any payment for Taxes of any other Person
(other than an obligation (x) in any customary agreements with customers,
vendors or the like entered into in the Ordinary Course of Business or in any
customary credit agreement and (y) with respect to property taxes payable for
properties leased to the Transferred Subsidiaries).
     (f) None of the Transferred Subsidiaries organized under the Laws of a
country other than the United States (the “Foreign Transferred Subsidiaries”)
has a permanent establishment in a jurisdiction other than the jurisdiction of
its incorporation.
     (g) Schedule 5.7(g) sets forth each jurisdiction in which each of the
Transferred Subsidiaries files a Tax Return.
     (h) None of the Transferred Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
period (or any portion thereof) ending after the Closing Date as a result of
any: (i) installment sale or other open transaction disposition made on or prior
to the Closing Date; or (ii) prepaid amount received on or prior to the Closing
Date.
     (i) All charges for amounts payable or amounts receivable among any of
Seller or the Retained Subsidiaries, on the one hand, and any of the Transferred
Subsidiaries, on the other hand, have been made at arms’ length for fair value.
     (j) Schedule 5.7(j) sets forth a complete and accurate list of all material
agreements, rulings, settlements or other similar Tax documents relating to Tax
incentives between any of the Foreign Transferred Subsidiaries and a
Governmental Body.
     (k) All conditions (including filing of Tax or any other information or
regulatory returns) relating to grant of any license or approval for claiming
any Tax holiday or any other Tax benefit by GenTek Technology Pvt. Ltd. have
been fulfilled. Further, there is no litigation challenging the availability of
any such Tax holiday or Tax benefit.
     (l) Canadian Seller is not a non-resident of Canada for purposes of the
Income Tax Act (Canada).
          5.8 Real Property.
     (a) Schedule 5.8(a) sets forth a true and complete list of all real
property and interests in real property owned in fee by Seller and the
Subsidiaries that are primarily used or held for use in connection with the
Business, other than the Concord Facility (individually, an “Owned Property” and
collectively, the “Owned Properties”). Seller or the Subsidiaries, as
applicable,

31



--------------------------------------------------------------------------------



 



have good and marketable fee title to all Owned Properties, free and clear of
all Liens of any nature whatsoever except (i) Liens set forth on Schedule 5.8(a)
and (ii) Permitted Exceptions. Seller has made available to Purchaser copies of
all deeds, title reports and policies and surveys for the Owned Properties in
the possession of Seller or the Subsidiaries.
     (b) Schedule 5.8(b) sets forth a true and complete list of all leases of
real property by Seller and the Subsidiaries that are primarily used or held for
use in connection with the Business (individually, a “Real Property Lease” and
collectively, the “Real Property Leases”). The Real Property Leases, together
with the Owned Properties, constitute all material interests in real property
currently used or currently held for use primarily in connection with the
Business. There does not exist any actual or, to the Knowledge of Seller,
threatened or contemplated condemnation or eminent domain proceedings that
affect the Real Property Leases or any part thereof, and Seller has not received
any written notice of the intention of any Governmental Body or other Person to
take or use all or any part thereof. Each of the Owned Properties and real
property subject to any Real Property Lease, and all buildings, fixtures and
improvements thereon, are adequate in all material respects for their intended
use in the operation of the Business as currently conducted.
     (c) The zoning and land use regulation of each parcel of Owned Property and
real property subject to any Real Property Lease permits the presently existing
improvements located thereon and the continuation of the business presently
being conducted on such parcel. There is no pending or, to the Knowledge of
Seller, contemplated rezoning of any Owned Property or Real Property Lease. Each
Owned Property and Real Property Lease is in compliance with applicable state
law and local subdivision ordinances.
     (d) There are no contracts or options to sell the Owned Property or any
portion of the Owned Property which are presently in effect. Except as set forth
on Schedule 5.8(d), neither Seller nor any of its Subsidiaries have entered into
any leases with respect to the Owned Property or subleases of the Real Property
Leases.
          5.9 Tangible Personal Property. Except as set forth on
Schedule 5.9(i), Seller or the Subsidiaries, as applicable, have good and
marketable title to, or a valid leasehold interest in, each of the items of
Tangible Personal Property reflected in the Business Balance Sheet (except as
sold or disposed of subsequent to the date thereof in the Ordinary Course of
Business consistent with past practice) or otherwise included in the Assets,
free and clear of any and all Liens other than the Permitted Exceptions. All of
such Tangible Personal Property, taken as a whole, is in good operating
condition and repair, reasonable wear and tear excepted, has been reasonably
maintained in accordance with normal industry practice, and is usable in the
Ordinary Course of Business and is suitable, sufficient in amount, size and type
and adequate, in each case, in all material respects, for the uses for which
they are used to carry on the Business as now conducted. Schedule 5.9(ii) sets
forth a list of all Tangible Personal Property that will remain at the Concord
Facility following the shutdown of operations currently in progress at the
Concord Facility (the “Remaining Concord Assets”).
          5.10 Intellectual Property.

32



--------------------------------------------------------------------------------



 



     (a) Schedule 5.10(a) contains a list (by name, part number and other
appropriate product identifiers) of all products (excluding products in
development) sold, distributed or otherwise disposed of during 2005 and 2006 by
Seller or any of the Subsidiaries in connection with the Business, and such list
is complete and accurate in all material respects. None of such products, nor
any other Product, is a Retained Aviation Product.
     (b) The Business Intellectual Property constitutes all the Intellectual
Property necessary for Purchaser to conduct the Business in substantially the
same manner as it is currently operated or included or incorporated in the
Products as currently sold, distributed or otherwise disposed of. Seller or its
Subsidiaries is the exclusive owner of all right, title and interest in and to
(free and clear of all encumbrances except Permitted Exceptions or as set forth
on Schedule 5.10(b)) the Business Intellectual Property other than In-Licensed
IP.
     (c) Schedule 5.10(c) sets forth a list (as of the date of this Agreement)
of all U.S. and foreign Patents, Marks and Copyrights, in each case included in
the Business Intellectual Property, registered by or on behalf of Seller or any
Subsidiary with any Governmental Body, such list including the jurisdiction(s)
in which each item of the foregoing was or is filed or registered and the
respective application or registration numbers and dates (“Registered IP”).
Except for the Registered IP set forth on Schedule 5.10(c), all Registered IP
are subsisting and, to the Knowledge of Seller, valid, and all necessary
registration, maintenance and other filing fees due through the date hereof in
connection with Registered IP have been timely paid and all necessary documents
in connection with Registered IP have been timely filed with the relevant
authorities in the U.S. or foreign jurisdictions, as the case may be, for the
purposes of establishing and maintaining Registered IP. Except as set forth on
Schedule 5.10(c), there are no actions that are required to be taken by Seller
or any of its Subsidiaries within one-hundred and twenty (120) days of the date
hereof with respect to the Registered IP that if not taken will have a material
adverse effect on any Registered IP, or the prosecution of applications or
registrations relating thereto, including the payment of any registration,
maintenance or renewal fees or the filing of any response to United States
Patent and Trademark Office actions.
     (d) Since July 1, 2002, no Person has asserted, or threatened to assert, in
writing to Seller or its Subsidiaries any claims (i) contesting the right of
Seller or any of its Subsidiaries to use, exercise, sell, license, transfer or
dispose of any Business Intellectual Property or any products, processes or
materials covered thereby in any manner, or (ii) challenging the ownership,
validity or enforceability of any Business Intellectual Property. No Business
Intellectual Property is subject to any outstanding order, judgment, decree,
stipulation or agreement related to or restricting in any manner the licensing,
assignment, transfer, use or conveyance thereof by Seller or any of its
Subsidiaries.
     (e) Except for NDAs, Schedule 5.10(e) lists all licenses, sublicenses and
other agreements to which Seller or any of its Subsidiaries is a party and
pursuant to which any third party is authorized to use, exercise or receive any
benefit from the Business Intellectual Property. Seller has delivered to
Purchaser accurate and complete copies of all licenses, sublicenses, and other
agreements identified above and is in compliance with all material terms and
conditions of such licenses, sublicenses, and other agreements.

33



--------------------------------------------------------------------------------



 



     (f) Schedule 5.10(f) separately lists: (i) all In-Licensed IP; (ii) all
licenses, sublicenses and other agreements to which Seller or any of its
Subsidiaries is a party and pursuant to which Seller or any of its Subsidiaries
is authorized to use, exercise, or receive any benefit from any In-Licensed IP,
except for licenses under NDAs and licenses for Off-the-Shelf Software
(collectively, “In-Licenses”); and (iii) all such In-Licenses, that require
Seller or any of its Subsidiaries to license, assign or otherwise grant rights
to additions, modifications or improvements to In-Licensed IP made by or for
Seller or any of its Subsidiaries to any third party. Seller has delivered to
Purchaser copies of all In-Licenses. Seller and its Subsidiaries are in
compliance with all material terms and conditions of all such In-Licenses.
     (g) The operation of the Business as currently conducted by Seller and its
Subsidiaries does not infringe or misappropriate any Intellectual Property of
any third party, violate any right to privacy or publicity of any third party,
or constitute unfair competition or trade practices under applicable Laws. Since
July 1, 2002, neither Seller nor any of its Subsidiaries has received notice
from any third party that the operation of the Business as currently conducted
by Seller and its subsidiaries or the manufacture, use, sale, support,
reproduction, modification or other commercial exploitation of any Product
infringes or misappropriates the Intellectual Property of any third party,
violates any right to privacy or publicity of any third party, or constitutes
unfair competition or trade practices under applicable Laws.
     (h) Neither Seller nor any of its Subsidiaries has brought any actions or
lawsuits alleging (i) infringement of any of the Business Intellectual Property
or (ii) breach of any license, sublicense or other agreement authorizing another
party to use any Business Intellectual Property, and, to the Knowledge of
Seller, there does not exist any fact which could reasonably form the basis of
any such action or lawsuit. Neither Seller nor any of its Subsidiaries has
entered into any agreement granting any third party the right to bring
infringement actions with respect to, or otherwise to enforce rights with
respect to, any of the Business Intellectual Property.
     (i) Seller and its Subsidiaries have taken reasonable and appropriate steps
to protect and preserve the confidentiality of all material Confidential
Information.
     (j) The consummation of the transactions contemplated by this Agreement
will neither violate nor result in the breach, modification, cancellation,
termination, suspension of, or acceleration of any payments with respect to any
contracts, licenses or agreements relating to Business Intellectual Property.
Following the Closing, Purchaser will be permitted to exercise all of the rights
of Seller or any of its Subsidiaries under such contracts, licenses and
agreements to the same extent Seller or any of its Subsidiaries would have been
able to had the transactions contemplated by this Agreement not occurred and
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which Seller or its Subsidiaries would
otherwise be required to pay. Neither this Agreement nor the transactions
contemplated hereby will result in (i) Purchaser or any of its Affiliates
granting to any third party any right to or with respect to any material
Intellectual Property right owned by, or licensed to, Purchaser or any of its
Affiliates, or (ii) Purchaser or any of its Affiliates being bound by, or
subject to, any non-compete or other material restriction on the operation or
scope of its business.

34



--------------------------------------------------------------------------------



 



          5.11 Material Contracts.
     (a) Schedule 5.11(a) sets forth all of the following Contracts to which
Seller or the Subsidiaries are a party or by which any of them are bound as of
the date of this Agreement, relating to or in connection with the Business, the
Assets, the Assumed Liabilities, the Transferred Subsidiaries or the Transferred
Employees, but excluding any Contracts exclusively relating to or in connection
with the Excluded Assets or the Excluded Liabilities (collectively, the
“Material Contracts”):
     (i) Contracts with Seller or any Affiliate of Seller;
     (ii) Contracts for the sale or other disposition of any of the assets of
Seller or the Subsidiaries that would constitute “Assets” if held by the Seller
or the Subsidiaries as of the Closing Date for consideration in excess of
$100,000, other than the sale of Inventory in the Ordinary Course of Business;
     (iii) Contracts relating to the acquisition by Seller or the Subsidiaries
of any operating business or the capital stock of any other Person, in each case
for consideration in excess of $50,000;
     (iv) Contracts containing covenants of Seller or the Subsidiaries not to
compete in any line of business or with any Person, or from soliciting customers
or employees, in any geographical area;
     (v) Contracts relating to joint ventures, strategic alliances, comarketing,
copromotion, copackaging, joint development or similar arrangements with any
other Person;
     (vi) Contracts relating to the borrowing of money, or the making of any
loans;
     (vii) Contracts evidencing a letter of credit under any indebtedness of
Seller or Parent or their Affiliates for the benefit of the Business;
     (viii) Contracts granting exclusive rights in Business Intellectual
Property to any other Person;
     (ix) indemnification, employment or other Contracts, other than those
Contracts related to equity-based awards granted by Parent or any of its
Affiliates to any Transferred Employee constituting Excluded Liabilities, with
any Transferred Employee which involve the payment of aggregate yearly
compensation or other consideration in excess of $50,000;
     (x) Contracts granting or evidencing a Lien on any assets of Seller or any
Subsidiary, other than a Permitted Exception;
     (xi) management, consulting or other advisory services Contracts involving
fees in excess of $100,000 per annum;

35



--------------------------------------------------------------------------------



 



     (xii) Contracts relating to the purchase of goods, materials or supplies
involving anticipated annual payments, in the case of Contracts with suppliers,
in excess of $500,000, or, with anticipated annual receipts, in the case of
Contracts with customers, in excess of $500,000, and in either case that are not
terminable by Seller or the Subsidiaries, as applicable, without penalty or
acceleration on notice of ninety (90) days or less, excluding, in each case,
purchase orders for the purchase of Inventory or sales of any goods or services
in the Ordinary Course of Business;
     (xiii) any Contracts other than those described in clause (xii) which
involve the expenditure of more than $100,000 in the aggregate or require
performance by any party more than one (1) year from the date hereof that, in
either case, are not terminable by Seller or the Subsidiaries, as applicable,
without penalty on notice of ninety (90) days or less;
     (xiv) Contracts evidencing indemnities, liabilities, obligations and
guarantees by any of the Transferred Subsidiaries for the benefit of Seller or
Parent or any Affiliate of Seller or Parent (other than the Transferred
Subsidiaries);
     (xv) Contracts relating to capital leases included in the Assets (all such
capital leases identified on Schedule 5.11(a)(xv) being referred to as “Capital
Leases”); and
     (xvi) each commitment or agreement to enter into any of the foregoing.
     (b) Each Assigned Agreement and Real Property Lease is valid, binding and
in full force and effect and is enforceable in accordance with its terms by
Seller and the Subsidiaries party thereto, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity). Except as set forth on Schedule 5.11(b),
neither Seller nor any of the Subsidiaries is in default in any material respect
under any Assigned Agreement or Real Property Lease, nor, to the Knowledge of
Seller, does any condition exist that, with notice or lapse of time or both,
would constitute a default in any material respect thereunder by Seller or the
Subsidiaries party thereto, nor has Seller or any of the Subsidiaries received
any written notice of any default in any material respect under any Assigned
Agreement or Real Property Lease. Except as set forth on Schedule 5.11(b), to
the Knowledge of Seller, no other party to any Assigned Agreement or Real
Property Lease is in default in any material respect thereunder, nor, to the
Knowledge of Seller, does any condition exist that with notice or lapse of time
or both would constitute a default in any material respect by any such other
party thereunder. Each Material Contract and Real Property Lease has been
stamped, if and to the extent required, in accordance with applicable Laws, so
as to render it admissible in evidence in any legal proceedings.

36



--------------------------------------------------------------------------------



 



     (c) Except as set forth on Schedule 5.11(c), all of the Assigned Agreements
arise exclusively out of and relate exclusively to the Assets, the Assumed
Liabilities or the conduct of the Business, and not to any business of Seller or
any of the Subsidiaries other than the Business.
          5.12 Employee Benefits Plans.
     (a) Schedule 5.12(a) contains a true and complete list of (1) each
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), (2) any other
material written, unwritten, formal or informal plan or agreement involving
direct or indirect compensation other than workers’ compensation, unemployment
compensation and other government programs, or (3) any material employment,
severance or other similar Contract or policy (written or oral) providing for
insurance coverage (including any self-insured arrangements), non-statutory
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits, retirement benefits, deferred compensation, profit-sharing,
bonuses, stock options, stock appreciation rights or other forms of incentive
compensation or post-retirement insurance, compensation or benefits, (x) that is
entered into with any Business Employee, (y) in which any Business Employee
participates, or (z) with respect to which any of the Transferred Subsidiaries
has or is reasonably expected to have any present or future liability (directly
or indirectly). All such plans, agreements, programs, policies and arrangements
required to be scheduled on Schedule 5.12(a) shall be collectively referred to
as the “Benefit Plans”. Schedule 5.12(a) identifies (i) those Benefit Plans that
are maintained or contributed to solely by any of the Transferred Subsidiaries,
or to which solely the Transferred Subsidiaries are a party (the “Transferred
Benefit Plans”) and (ii) those Benefit Plans that are maintained or contributed
to by Parent, Seller or their Affiliates (other than the Transferred
Subsidiaries), or to which Parent, Seller or their Affiliates (other than the
Transferred Subsidiaries) are a party (the “Parent Plans”).
     (b) Parent has provided or made available to Purchaser, with respect to
each Transferred Benefit Plan, a current, accurate and complete copy (or, to the
extent no such copy exists, an accurate description) thereof (including, without
limitation, all amendments thereto) and, to the extent applicable: (A) any
related trust agreement or other funding instrument, (B) the most recent
Internal Revenue Service or Department of Labor determination, opinion,
notification and advisory letter, (C) the most recent summary plan description
together with the summary or summaries of material modifications thereto, if
any, (D) for the most recent three plan years, (1) the Form 5500 and all
attached schedules, (2) audited financial statements, and (3) actuarial
valuation reports, (E) for the most recent plan year, all discrimination tests,
and (F) all material written agreements and contracts currently in effect,
including (without limitation) administrative service agreements, group annuity
contracts, and group insurance contracts.
     (c) (A) Each Benefit Plan that is intended to qualify as a “cash or
deferred arrangement” within the meaning of Section 401(k) of the Code (a
“401(k) Plan”) has been maintained and administered in all material respects in
accordance with its terms, and in material compliance with the applicable
provisions of ERISA, the Code and other applicable Laws; (B) each 401(k) Plan,
and each related trust intended to qualify under Section 501(a) of the Code, has
received a favorable determination letter as to its qualification under Section
401(a) or Section 501(a) of the Code, as applicable, and nothing has occurred,
whether by action or failure

37



--------------------------------------------------------------------------------



 



to act, that could reasonably be expected to cause the loss of such
qualification; and (C) to the Knowledge of Seller, no event has occurred and no
condition exists that would subject Seller or any of the Subsidiaries, either
directly or by reason of their affiliation with any member of their “Controlled
Group” (defined as any organization which is a member of a controlled group of
organizations within the meaning of Sections 414(b), (c), (m) or (o) of the
Code), to any material tax, fine, lien, penalty or other liability imposed by
ERISA, the Code or other applicable Laws for which Purchaser would reasonably be
expected to be liable.
     (d) None of Parent, Seller or any of the Subsidiaries participate in or
contribute to any “multiemployer plan” as defined in Section 3(37) of ERISA, a
plan described in Section 413 of the Code or any plan subject to Title IV of
ERISA or Section 302 of ERISA. None of Parent, Seller or any of the Subsidiaries
has any outstanding or contingent obligations or liabilities with respect to a
multiemployer plan, a plan described in Section 413 of the Code or any plan
subject to Title IV of ERISA or Section 302 of ERISA.
     (e) With respect to any Transferred Benefit Plan, (A) neither Parent,
Seller nor any Subsidiary has received any written notice of any, and to the
Knowledge of Seller there are no, pending or threatened actions, suits or claims
(other than routine claims for benefits in the ordinary course), and (B) neither
Parent, Seller nor any Subsidiary has received any notice of any, and to the
Knowledge of Seller there is no, pending or threatened administrative
investigation, audit or other administrative proceeding by the Department of
Labor, the Internal Revenue Service or other Governmental Body which, in any
such case, individually or in the aggregate, could reasonably be expected to
result in a material liability to Purchaser. No “Prohibited Transaction,” within
the meaning of Section 4975 of the Code or Sections 406 or 407 of ERISA and not
otherwise exempt under Section 408 of ERISA, has occurred with respect to any
Transferred Benefit Plan.
     (f) There is no Benefit Plan, agreement, plan or arrangement covering any
Business Employee or with respect to which any Transferred Subsidiary could have
any liability that, individually or collectively, could give rise to the payment
as a result of the transactions contemplated by this Agreement of any amount
that would not be deductible by Parent, Seller or such Subsidiary by reason of
Section 280G of the Code (or any similar foreign, state or local Law). For
purposes of the foregoing sentence, the term “payment” shall include (without
limitation) any payment, acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits.
     (g) Except as set forth on Schedule 5.12(g), no Benefit Plan provides death
or medical benefits, whether or not insured, with respect to any Business
Employee, or any spouse or dependent of any such Business Employee, beyond the
Business Employee’s retirement or other termination of employment with Seller
and its Subsidiaries other than coverage mandated by Part 6 of Title I of ERISA
or Section 4980B of the Code (“COBRA”).
     (h) Except as set forth on Schedule 5.12(h), no Transferred Benefit Plan is
maintained outside the jurisdiction of the United States, or covers any employee
residing or working outside the United States (any such Transferred Benefit
Plan, a “Foreign Benefit Plan”). With respect to any Foreign Benefit Plans, all
Foreign Benefit Plans have been established, maintained and administered in
compliance in all material respects with their terms and all applicable
statutes,

38



--------------------------------------------------------------------------------



 



laws, ordinances, rules, orders, decrees, judgments, writs, and regulations of
any controlling Governmental Body.
     (i) Except as set forth on Schedule 5.12(i), with respect to each
Transferred Benefit Plan that is required by applicable Law to be funded or
insured, except as would not reasonably be expected to result in material
liability to any of the Transferred Subsidiaries, the fair market value of the
assets of each funded Transferred Benefit Plan, the liability of each insurer
for any Transferred Benefit Plan funded through insurance or the book reserve
established for any Transferred Benefit Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date of this Agreement, with respect to all current and
former participants in such plan according to the actuarial assumptions and
valuations most recently used and consistent with applicable Law to determine
employer contributions to such Transferred Benefit Plan and no transaction
contemplated by this Agreement shall cause such assets, reserve or insurance
obligations to be less than such benefit obligations.
     (j) Except as set forth on Schedule 5.12(j), there are no Contracts
pertaining to any transaction or incentive bonus, “stay-put” or other similar
non-equity based compensatory payments to be made to Transferred Employees on or
after the Closing Date as a result of the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents to which Parent, Seller or any Subsidiary is a party.
          5.13 Labor Matters.
     (a) Except as set forth on Schedule 5.13(a), neither Seller nor any of the
Subsidiaries, with respect to the Business, is a party to any US or non-US
collective bargaining agreement or other labor union contract (or is subject to
any statutory scheme of similar import) applicable to all or any of the Business
Employees, nor, to the Knowledge of Seller, are there any activities or
proceedings of any labor union to organize any Business Employees.
     (b) Seller and the Subsidiaries are, with respect to the Business, in
material compliance with all applicable Laws respecting employment practices,
terms and conditions of employment, management-labor relations and wages and
hours which are in effect as of the date of this Agreement. With respect to the
operation of the Business, (i) there is no material unfair labor practice charge
or other employment related complaint pending or, to the Knowledge of Seller,
threatened against Seller or any of the Subsidiaries before any Governmental
Body, and (ii) there is no material Legal Proceeding brought by or on behalf of
any employee, prospective employee, former employee, retiree, labor organization
or other representative of Seller’s or any of the Subsidiaries’ employees
pending or, to the Knowledge of Seller, threatened against Seller or any of the
Subsidiaries, in each case with respect to the operation of the Business.
Neither Seller nor any of the Subsidiaries is a party to or bound by any consent
decree with, or citation by, any Governmental Body relating to employees or
employment practices of, or in connection with, the Business. Except as set
forth on Schedule 5.13(b), there is no material labor strike, slowdown or work
stoppage, lockout or labor disturbance pending or, to the Knowledge of Seller,
threatened, nor is there any material grievance currently being asserted, which
involves any Business Employee. Neither Seller nor any of the Subsidiaries has
experienced any material work stoppage or work slowdown with respect to the
operation of the Business at any time since

39



--------------------------------------------------------------------------------



 



the later of (i) the date that is five (5) years immediately preceding the date
of this Agreement and (ii) with respect to a particular Subsidiary, the date
that Seller acquired or formed such Subsidiary. As of the Closing Date, Seller
and the Subsidiaries shall have, in all material respects, paid in full to all
Business Employees all wages, salaries, commissions, bonuses and benefits due
and payable prior to the Closing to such Business Employees. Seller and the
Subsidiaries are, and have operated the Business, in material compliance with
their respective obligations pursuant to the Worker Adjustment and Retraining
Notification Act of 1988 (“the WARN Act”) and similar applicable foreign, state
and local Laws, and all other notification and bargaining obligations arising
under any collective bargaining agreement, statute or otherwise.
     (c) Except to the extent restricted by applicable Law with respect to
Business Employees employed by any Subsidiary in Canada (the “Canada Employees”)
(in which case Seller shall take reasonable efforts to provide the same or
similar information with respect to the Canada Employees in a manner that
complies with applicable Law), Schedule 5.13(c) contains a true, correct and
complete list of all present regular, leased, temporary and part-time Business
Employees who are wholly or predominantly engaged for purposes of conducting,
and required in connection with the operation of, the Business, the facility or
other location at which such Business Employees are employed, their current base
salary and target bonus, and all stock options and other equity-based
compensation awarded to such Business Employees.
     (d) Except to the extent restricted by applicable Law with respect to the
Canada Employees (in which case Seller shall take reasonable efforts to provide
the same or similar information with respect to the Canada Employees in a manner
that complies with applicable Law), Schedule 5.13(d) contains a true and
complete list (by location and title or position of employment) of all Business
Employees of Seller or any Subsidiary who are on long-term disability or are not
on active payroll of Seller or one of the Subsidiaries as of the date hereof.
     (e) Except as set forth on Schedule 5.13(e), neither Seller nor any of the
Subsidiaries has closed any plant or facility, or implemented any early
retirement, separation or window program affecting, in whole or in part,
Business Employees within the past five years, nor has any such party announced
any such action or program for the future affecting, in whole or in part,
Business Employees.
     (f) Each of the Transferred Subsidiaries has made all corresponding
reserves, in each case to the extent required by GAAP or applicable Law, for
payment of seniority premium, severance indemnity and any other accrued payments
and benefits to be paid their respective Business Employees pursuant to
applicable Law, which reserves are properly reflected in each of the Transferred
Subsidiaries’ financial statements.
          5.14 Litigation. Except as set forth on Schedule 5.14, neither Parent,
Seller nor any Subsidiary has received any written notice of or been served with
any, and to the Knowledge of Seller there are no, material Legal Proceedings
pending or threatened against, affecting or involving any of the Transferred
Subsidiaries, the Business or any of the Assets, or challenging the validity of
this Agreement or any of the transactions contemplated hereby or by any of the
Transaction Documents to which Seller, Parent or any Subsidiary is a party.
Neither Seller nor any of its Subsidiaries nor any of the Assets is or are
subject to any Order affecting or involving the Business or the Assets, except
for those that, individually or in the aggregate, would not

40



--------------------------------------------------------------------------------



 



reasonably be expected to interfere in any material respect with the conduct of
the Business as currently conducted. To the Knowledge of Seller, except as set
forth on Schedule 5.14, there are no formal or informal governmental inquiries
or investigations or internal investigations or material whistle-blower
complaints pending or threatened, relating to, affecting or involving any of the
Transferred Subsidiaries, the Business or any of the Assets.
          5.15 Compliance with Laws; Permits.
     (a) Except as set forth on Schedule 5.15, Seller and the Subsidiaries are
in compliance with all Laws (other than Environmental Laws covered in
Section 5.16 and Tax Laws covered in Section 5.7) of any Governmental Body
applicable to the Business, except where the failure to be in compliance would
not reasonably be expected to have a Material Adverse Effect. Since the later of
December 1, 2001 and, with respect to any Subsidiary having a Seller Acquisition
Date after December 1, 2001, the Seller Acquisition Date applicable to such
Subsidiary, neither Seller nor the Subsidiaries have received any written notice
of or been charged with any material violation of any Laws relating to the
Business. With respect to any Subsidiary having a Seller Acquisition Date after
December 1, 2001, to the Knowledge of Seller, such Subsidiary has not, prior to
the Seller Acquisition Date applicable to such Subsidiary, received any written
notice of or been charged with any material violation of any Laws relating to
the Business.
     (b) Except as set forth on Schedule 5.15, Seller and the Subsidiaries
currently have all Permits, and have made all registrations or filings with or
notices to any Governmental Body, which are required for the operation of the
Business as presently conducted, except where the absence of which would not
reasonably be expected to materially interfere with or limit the operation of
the Business as presently conducted. Neither Seller nor the Subsidiaries are in
default or violation (and no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation) of any term, condition
or provision of any such Permit, except where such default or violation would
not reasonably be expected to have a Material Adverse Effect. No proceeding to
modify, suspend, revoke, withdraw, terminate or otherwise limit any such Permit
is pending or, to the Knowledge of Seller, threatened. No action by any
Governmental Body has been taken or, to the Knowledge of Seller, threatened, in
connection with the expiration, continuance or renewal of any such Permit.
          5.16 Environmental Matters. Except as set forth on Schedule 5.16,
     (a) The operations of Seller and the Subsidiaries are in material
compliance with all applicable Environmental Laws, which compliance includes
obtaining, maintaining and complying with any Permits required under all
applicable Environmental Laws necessary to operate their business
(“Environmental Permits”);
     (b) None of Seller or the Subsidiaries is the subject of any outstanding,
unresolved Order of any Governmental Body in connection with (i) a violation of
Environmental Laws, (ii) Remedial Action or (iii) any Release or threatened
Release of a Hazardous Material;
     (c) None of Seller or the Subsidiaries is subject to any pending, or to the
Knowledge of Seller, threatened claim alleging that Seller or the Subsidiaries
is in violation of any

41



--------------------------------------------------------------------------------



 



Environmental Law or any Environmental Permit or has liability under any
Environmental Law or with respect to Hazardous Materials;
     (d) There are no pending or, to the Knowledge of Seller, threatened
litigation or investigations of the business of Seller or the Subsidiaries or
any Owned Properties or Real Property Leases of Seller or the Subsidiaries under
Environmental Laws or with respect to Hazardous Materials, which would
reasonably be expected to result in Seller or the Subsidiaries incurring any
material liability pursuant to any Environmental Laws or pursuant to any Real
Property Lease;
     (e) To the Knowledge of Seller, there are no current circumstances or
conditions arising out of the operations of Seller and the Subsidiaries, or of
real property currently owned or leased by Seller or any of the Subsidiaries
(including the Owned Properties), including the Release of Hazardous Materials,
that would reasonably be expected to result in liabilities under Environmental
Laws or pursuant to any Real Property Lease, except in each case as would not
reasonably be expected to have a Material Adverse Effect;
     (f) Neither Seller nor any of the Subsidiaries is undertaking or under any
agreement or obligation to conduct any Remedial Action as a result of the
presence or Release of Hazardous Materials;
     (g) Seller and the Subsidiaries are not aware of any material liability
associated with the off-site disposal or treatment of Hazardous Materials;
     (h) Schedule 5.16(h) sets forth a complete list of all Phase I and Phase II
reports relating to the Leased Real Property and the Owned Properties (other
than the Concord Facility) in the possession, custody or control of Seller, and
all Environmental Permits held by Seller or any Subsidiary.
     (i) Neither Seller nor any of the Subsidiaries has any material financial
assurance obligations under Environmental Law.
     (j) After having made due and diligent inquiry, to the Knowledge of Seller,
neither the Seller nor any of the Subsidiaries, nor their predecessors, have
ever designed, manufactured, sold or distributed any asbestos containing
products.
     (k) All products manufactured by Seller or any of the Subsidiaries which,
to the Knowledge of Seller, have been or will be installed in products which
have been sold after July 1, 2006, or will be sold, in the European Union, are
in material compliance with customer specifications regarding the requirements
of Directive 2002/95/EC of the European Parliament and of the Council of 27
January 2003 on the restriction of the use of certain hazardous substances in
electrical and electronic equipment.
          5.17 Financial Advisors. Except as set forth on Schedule 5.17, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Seller or any of the Subsidiaries in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment from Purchaser in respect thereof.

42



--------------------------------------------------------------------------------



 



          5.18 Related Party Transactions.
     (a) Except as set forth on Schedule 5.18 or as contemplated by this
Agreement, none of Seller or any Affiliate of Seller (i) owns any material
direct or indirect interest of any kind in (other than passive investments in
mutual funds or other institutional investment vehicles), or controls, or is a
director or officer of, or has the right to participate materially in the
profits of (other than passive investments in mutual funds or other
institutional investment vehicles), any Person that is or has since January 1,
2004 been (A) a supplier, customer, landlord, tenant, creditor or debtor of a
Transferred Subsidiary or the Business or (B) engaged in any other business
related to the Business, or (ii) is a party to any Contract with any Transferred
Subsidiary or is a participant in any transaction to which a Subsidiary is a
party to the extent relating to the Business (other than the Excluded Assets and
the Excluded Liabilities) or any of the Assets, including any Assigned
Agreement.
          5.19 Insurance. Schedule 5.19 contains a complete and accurate list of
all material policies or binders of insurance currently maintained by Seller or
any of the Subsidiaries that provide coverage with respect to (i) the Business
or the Assets (other than the Excluded Assets and the Excluded Liabilities), and
(ii) any wire harness or cable assembly products historically sold, distributed
or otherwise disposed of by Seller or any of its Subsidiaries which were
designed, or intended or known by Seller or such Subsidiary, to be used in
aircraft or other aviation applications (“Retained Aviation Products”) including
any insurance required to be maintained by any Contract, showing as to each
policy or binder the carrier, policy number, expiration dates and a general
description of the type of coverage provided (including whether it is a “claims
made” or “occurrence” based policy), and all such material policies are in full
force and effect.
          5.20 Foreign Corrupt Practices Act. Neither Seller, nor any Subsidiary
since its Seller Acquisition Date, nor, to the Knowledge of Seller, any
Subsidiary prior to its Seller Acquisition Date (including, in each case, any of
the officers, directors, agents, employees or other Persons associated with or
acting on behalf of Seller or such Subsidiary), has, directly or indirectly,
taken any action which would cause it to be in violation of the Foreign Corrupt
Practices Act of 1977, as amended, or any rules or regulations thereunder, used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made any unlawful payment to
foreign or domestic government officials or employees or made any bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment.
          5.21 Customers. Schedule 5.21 sets forth the names of all the
customers of the Business that purchased goods or services from Seller or the
Subsidiaries with an aggregate annualized purchase price of Five Hundred
Thousand Dollars ($500,000) or more during the twelve (12) months ended
December 31, 2005 or Three Hundred Seventy-Five Thousand Dollars ($375,000) or
more during the nine (9) months ended September 30, 2006, and the amount for
which each such customer or its sub-assembler was invoiced during such periods.
Except as disclosed in Schedule 5.21, neither Seller nor any Subsidiary has
received any written notice that any such customer of the Business has ceased,
or will cease, to use the goods or services of the Business, or has
substantially reduced, or will substantially reduce, the use of such goods or
services at any time.

43



--------------------------------------------------------------------------------



 



          5.22 Suppliers. Schedule 5.22 sets forth the names of all the
suppliers from which Seller and the Subsidiaries ordered raw materials,
supplies, merchandise and other goods for the Business with an aggregate
annualized purchase price of Five Hundred Thousand Dollars ($500,000) or more
during the twelve (12) months ended December 31, 2005 or Three Hundred
Seventy-Five Thousand Dollars ($375,000) or more during the nine (9) months
ended September 30, 2006, and the amount paid to each such supplier by Seller or
such Subsidiary during such periods. Except as disclosed in Schedule 5.22,
neither Seller nor any Subsidiary has received any written notice that any such
supplier will not sell raw materials, supplies, merchandise and other goods to
the Business at any time after the Closing Date on terms and conditions
substantially similar to those used in its current sales to the Business,
excluding general and customary price increases.
          5.23 Product Recalls. Seller has made available to Purchaser copies of
all forms of material written warranties and guarantees made by Seller and the
Subsidiaries with regard to the Products and in effect as of the date of this
Agreement. Except as set forth on Schedule 5.23, Seller and the Subsidiaries did
not issue warranty credits for defects in Products to any single customer of the
Business in excess of $10,000 in the year ended December 31, 2005 or $40,000 in
the nine months ended September 30, 2006, and Seller and the Subsidiaries did
not issue aggregate warranty credits for defects in Products in excess of
$200,000 in either such year or such nine month period. There are no pending or
on-going recalls, or recalls contemplated by Seller, of any Products.
          5.24 Title to Assets. Seller or its applicable Subsidiaries have good,
valid and marketable title, of record and beneficially, to, or a valid leasehold
interest in, all of the Assets and at the Closing will transfer and deliver to
Purchaser legal and valid title to the Assets, free and clear of all Liens,
other than Permitted Exceptions.
          5.25 Sufficiency of Assets. The Assets and the services and occupancy
rights to be provided under the Transition Services Agreement constitute all of
the assets necessary for Purchaser to conduct the Business in substantially the
manner in which it is currently being conducted. Schedule 5.25 contains a true
and complete list of all of the properties, assets, rights, Contracts and claims
of Seller and the Subsidiaries used or held for use in the Business but which
are primarily used or held for use in any businesses of Seller or any of the
Subsidiaries other than the Business.
          5.26 Disclaimer of other Representations and Warranties. Except as set
forth in this Agreement, the Schedules hereto and the other Transaction
Documents, and the certificates delivered pursuant hereto and thereto, neither
Parent nor Seller makes any representation or warranty, express or implied, at
law or in equity, with respect to the Business or Parent, Seller or any
Subsidiary, or any of the assets, liabilities or operations thereof, including,
without limitation, with respect to merchantability or fitness for any
particular purpose, and any such other representations or warranties are hereby
expressly disclaimed.

44



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser hereby represents and warrants to Seller as follows:
          6.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted.
          6.2 Authorization of Agreement. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each other Transaction
Document to which Purchaser is a party in connection with the consummation of
the transactions contemplated by this Agreement, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Transaction Documents to which Purchaser is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement has been, and each of the Transaction Documents to which Purchaser is
a party will be at or prior to the Closing, duly and validly executed and
delivered by Purchaser and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Transaction Document to which Purchaser is a party, when so executed
and delivered, will constitute, the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          6.3 Conflicts; Consents of Third Parties.
     (a) None of the execution and delivery by Purchaser of this Agreement or
the Transaction Documents to which Purchaser is a party, the consummation of the
transactions contemplated hereby or thereby, or compliance by Purchaser with any
of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of incorporation or by-laws or other comparable
organizational documents of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations that would not
have a material adverse effect on Purchaser’s ability to consummate the
transactions contemplated hereby or thereby.
     (b) No Consent of, with or to any Person or Governmental Body is required
on the part of Purchaser in connection with the execution and delivery of this
Agreement or the Transaction Documents to which Purchaser is a party or the
compliance by Purchaser with any

45



--------------------------------------------------------------------------------



 



of the provisions hereof or thereof, or the consummation of the transactions
contemplated hereby or thereby, except for (A) compliance with the applicable
requirements of the HSR Act and (B) such Consents the failure of which would not
have a material adverse effect on Purchaser’s ability to consummate the
transactions contemplated hereby or thereby.
          6.4 Litigation. There are no Legal Proceedings pending or, to the
knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
          6.5 Investment Intention. Purchaser is acquiring the Transferred
Securities for its own account, for investment purposes only and not with a view
to the distribution (as such term is used in Section 2(11) of the Securities Act
of 1933, as amended (the “Securities Act”) thereof. Purchaser understands that
the Transferred Securities have not been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. Purchaser qualifies as an
“accredited investor,” as such term is defined in Rule 501(a) promulgated
pursuant to the Securities Act. Purchaser is capable of evaluating the risks and
merits of acquiring the Transferred Securities and can afford to bear the
economic risk of its purchase of such Transferred Securities.
          6.6 Financial Advisors. No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
          6.7 Sufficient Funds. Purchaser has available, or has made
arrangements to obtain (through existing credit arrangements or otherwise),
sufficient funds to pay the Purchase Price.
          6.8 No Knowledge of Breach. As of the date hereof, Purchaser is not
aware of any facts, events or circumstances that has caused any of the
representations or warranties of Parent and Seller set forth in Article V hereof
to be untrue or incorrect in any material respect as of the date hereof.
ARTICLE VII
COVENANTS
          7.1 Access to Information; Financing Cooperation.
     (a) Prior to the Closing Date, Purchaser shall be entitled, through its
Representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, business and
operations of Seller and the Subsidiaries and such examination of the Books and
Records of each of them as it reasonably requests, in each case relating to the
Business, the Assets and the Assumed Liabilities and to make extracts and copies
of such Books and Records. Any such investigation and examination shall be
conducted during regular business hours and under reasonable circumstances and
shall be subject to restrictions under applicable Law. Parent and Seller shall
use commercially reasonable efforts to cause their Representatives and the
Representatives (including, without limitation, legal advisors and

46



--------------------------------------------------------------------------------



 



accountants) of the Subsidiaries to cooperate with Purchaser and Purchaser’s
Representatives in connection with such investigation and examination; provided,
however, that Purchaser shall schedule any site visits and employee interviews
in advance and at such times as Purchaser and Seller agree. In connection with
such investigation and examination, Purchaser and its Representatives shall
cooperate with Seller and its Representatives and shall use their commercially
reasonable efforts to minimize any disruption to the business of Seller and the
Subsidiaries. No information or knowledge obtained in any investigation pursuant
to this Section 7.1 shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the transactions contemplated hereby in accordance with the terms and
provisions hereof, nor shall it prejudice any right or entitlement of any
indemnified party to indemnification under this Agreement.
     (b) Parent and Seller shall, and shall cause the Subsidiaries to, and shall
use commercially reasonable efforts to cause its and their respective
Representatives to, provide on a timely basis all such assistance and
cooperation as Purchaser may reasonably request in connection with the
arrangement of any equity or debt financing that Purchaser may seek in
connection with the transactions contemplated by this Agreement (provided, that
such requested assistance and cooperation does not unreasonably interfere with
the ongoing operations of Seller and the Subsidiaries), including (i) making
senior management of Seller reasonably available for customary lender meetings
and cooperating with prospective lenders in performing their due diligence, (ii)
cooperating in the preparation of any offering memorandum or similar document,
(iii) furnishing Purchaser and its financing sources with financial and other
pertinent information regarding Seller and the Subsidiaries as may be reasonably
requested by Purchaser, including financial statements and financial data,
(iv) providing access to the Owned Properties and properties subject to Real
Property Leases for Phase I environmental inspections, and (v) providing
documents as may be reasonably requested by Purchaser; provided, that none of
Seller nor any Subsidiary shall be required to pay any commitment or other
similar fee or incur any other liability or any travel, lodging or other
material out-of-pocket expenses in connection with any such financing or
cooperation provided pursuant to this Section 7.1(b).
          7.2 Conduct of the Business Pending the Closing.
     (a) Prior to the Closing, except (i) as set forth on Schedule 7.2, (ii) as
required by applicable Law, (iii) as otherwise contemplated by this Agreement or
(iv) with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld or delayed), Parent and Seller shall:
     (i) conduct, and cause the Subsidiaries to conduct, the Business only in
the Ordinary Course of Business;
     (ii) use commercially reasonable efforts to (A) preserve the present
business operations, organization and goodwill of the Business, (B) preserve the
present relationships with customers, vendors, suppliers, distributors and sales
prospects of the Business and any other Persons with whom Seller or any of its
Subsidiaries otherwise has material business relationships relating to the
Business, and (C) keep available the services of the current Business Employees;

47



--------------------------------------------------------------------------------



 



     (iii) (A) maintain all existing rights, privileges, licenses and other
authorizations (including all Business Intellectual Property) reasonably
necessary for the operation of the Business, (B) continue in all material
respects the current sales, marketing and promotional activities relating to the
Business, (C) keep and maintain the Assets in all material respects in their
current condition and state of repair to permit their use in the continuing
operation of the Business, ordinary wear and tear excepted, and (D) perform its
respective obligations in all material respects under the Assigned Agreements
and the Real Property Leases included within the Assets in accordance with the
terms thereof,
     (iv) make capital expenditures in the manner set forth in the Business’s
2006 capital expenditure budget (including as to time and amount);
     (v) cause the Business to conduct its working capital and cash management
practices, the collection of accounts receivable, the payment of accounts
payable (including the writing and mailing of checks with respect thereto) and
the maintenance of inventories in the Ordinary Course of Business; and
     (vi) cause the Business to pay, prior to the Closing Date, all Rebates due
and payable on or prior to the Closing Date.
     (b) Except (i) as set forth on Schedule 7.2, (ii) as required by applicable
Law, (iii) as otherwise contemplated by this Agreement or (iv) with the prior
written consent of Purchaser (which consent shall not be unreasonably withheld
or delayed), Seller shall not, and shall cause the Subsidiaries not to:
     (i) repurchase, redeem or otherwise acquire any outstanding equity
interests or other securities of the Transferred Subsidiaries in a manner that
would adversely affect the ability of Seller to consummate the transactions
contemplated by this Agreement;
     (ii) transfer, issue, sell or dispose of any equity interests of Seller or
the Subsidiaries or grant options, warrants, calls or other rights to purchase
or otherwise acquire equity interests or other securities of Seller or the
Subsidiaries in a manner that would adversely affect the ability of Seller to
consummate the transactions contemplated by this Agreement, other than, in each
case, to Parent, Seller or a wholly-owned Subsidiary;
     (iii) effect any recapitalization, reclassification or like change in the
capitalization of the Transferred Subsidiaries;
     (iv) amend the organizational documents of the Transferred Subsidiaries;
     (v) (A) materially increase the annual level of compensation payable or to
become payable by Seller or the Subsidiaries to any Transferred Employee at a
managerial level or above, (B) grant any bonus, benefit or other direct or

48



--------------------------------------------------------------------------------



 



indirect compensation to any Transferred Employee, other than any (x) retention
or transaction bonuses that constitute Excluded Liabilities, (y) previously
awarded non-discretionary bonuses pursuant to bonus plans listed on Schedule
5.12, and (z) bonuses required to be granted by applicable Law, (C) increase the
coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any Transferred Employee (other than any broad-based
modification of any Benefit Plan) or otherwise modify, amend or terminate any
Benefit Plan in a manner that could result in any liability or increased
liability to any Transferred Subsidiary, or (D) enter into any employment,
deferred compensation, severance, consulting, non-competition or similar
agreement (or amend any such agreement) with a Transferred Employee, except for
any “at will” employment arrangement with non-managerial employees, and except,
in each case, as required by applicable Law from time to time in effect or by
the terms of any Benefit Plans;
     (vi) subject to any Lien any of the Assets, except for Permitted
Exceptions;
     (vii) sell, lease, license, transfer or otherwise dispose of any Assets
which, individually, have a book value in excess of $50,000, or will result in
receipt of gross proceeds in excess of $200,000, except for sales or other
dispositions of inventory and obsolete assets in the Ordinary Course of
Business;
     (viii) make any material change in any method of accounting or accounting
practice with respect to the Business, other than in accordance with GAAP or as
required by applicable Law;
     (ix) cause any Transferred Subsidiary to incur any indebtedness for
borrowed money, guarantee any such indebtedness of another Person or issue any
debt securities or grant options, warrants, calls or other rights to purchase or
otherwise acquire any debt securities of the Transferred Subsidiaries;
     (x) cancel or compromise any material debt or claim or waive or release any
material right of Seller and the Subsidiaries related to the Business, the
Assets, the Assumed Liabilities or the Transferred Subsidiaries, other than as
contemplated by Section 7.12 with respect to intercompany debt among Parent,
Seller, or any Affiliate thereof, on the one hand, and the Transferred
Subsidiaries, on the other hand;
     (xi) solely with respect to any Business Employee, except as required by
Law, (A) enter into any labor or collective bargaining agreement or (B) through
negotiations or otherwise, make any commitment or incur any liability to any
labor organizations;

49



--------------------------------------------------------------------------------



 



     (xii) enter into or agree to enter into any merger or consolidation with
any corporation or other entity, or acquire the securities or business of any
other Person;
     (xiii) amend, terminate or modify any Material Contract or enter into any
Contract which would have been required to be set forth on Schedule 5.11(a) if
such Contract were in effect as of the date hereof;
     (xiv) propose or consent to any change to the pricing of any Products, or
offer any discounts or Rebates to any customers of the Business;
     (xv) (A) terminate any Business Employee other than for cause or (B) hire
any new Business Employee performing sales or management functions except to
fill any of the openings identified on Schedule 7.2(b)(xv);
     (xvi) revalue any of the Assets, including without limitation writing down
or up the value of any Asset, writing off any Account Receivable, settling,
discounting or compromising any Account Receivable, or reversing any reserves,
in each case, other than as required by GAAP or applicable Law;
     (xvii) (A) make, rescind or change any material Tax election, annual Tax
accounting period or method of Tax accounting, (B) settle or compromise any
material Tax claim or assessment, (C) file any amended Tax Return or
(D) surrender any right to claim a material Tax refund, in each case, with
respect to any of the Transferred Subsidiaries; or
     (xviii) enter into any Contract or letter of intent to do anything
prohibited by this Section 7.2.
          7.3 Consents. Purchaser and Seller shall use their commercially
reasonable efforts to obtain, prior to Closing (or if not obtained by such time,
at the earliest practicable date), all Consents required to consummate the
transactions contemplated by this Agreement, including, without limitation, the
Consents referred to in Sections 5.2(a), 5.2(b) and 6.3(b) hereof; provided,
however, that no party shall be obligated to pay any consideration to any third
party from whom Consent is requested.
          7.4 Further Assurances. Subject to the terms of this Agreement, each
of Purchaser, Parent and Seller shall use its commercially reasonable efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement, (ii) cause the fulfillment of all of the
conditions to the other party’s obligations to consummate the transactions
contemplated by this Agreement and (iii) at any time, and from time to time,
after the Closing Date, execute such additional instruments and take such
actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.
          7.5 Confidentiality.

50



--------------------------------------------------------------------------------



 



     (a) Purchaser acknowledges that the information provided to it in
connection with this Agreement and the transactions contemplated hereby is
subject to the terms of the confidentiality agreement between Purchaser and
Parent, dated May 24, 2006 (the “Confidentiality Agreement”), the terms of which
are incorporated herein by reference; provided, that Purchaser and its
Representatives shall be permitted to disclose information that is not subject
to applicable privacy Laws as necessary and consistent with customary practices
in connection with any equity or debt financing that Purchaser may seek in
connection with the transactions contemplated by this Agreement. Effective upon,
and only upon, the consummation of the Closing, the Confidentiality Agreement
shall terminate.
     (b) Parent and Seller recognize that by reason of their ownership of the
Business and the Assets, they and their respective subsidiaries have acquired
confidential information and trade secrets concerning the Business and the
Assets, the use or disclosure of which could cause Purchaser or its subsidiaries
substantial loss and damages that could not be readily calculated and for which
no remedy at law would be adequate. Accordingly, Parent and Seller covenant and
agree with Purchaser that neither Parent nor Seller nor any of their respective
subsidiaries will, prior to May 24, 2009, except in performance of their
respective obligations to Purchaser or with the prior written consent of
Purchaser, directly or indirectly, disclose any proprietary, secret or
confidential information relating to the Business and the Assets that any such
Person may learn or has learned by reason of its ownership of the Business and
the Assets, unless (i) such information becomes known to the public generally
through no fault of Parent, Seller or any of their respective subsidiaries,
(ii) disclosure is required by applicable Law, or (iii) such information was not
previously known to Parent, Seller or any of their respective subsidiaries but
becomes rightfully known to Parent, Seller or such subsidiary after Closing,
without restriction, from a source (other than Purchaser and its subsidiaries)
not related to Parent’s and Seller’s prior ownership of the Business and the
Assets and without any breach of duty to Purchaser or its subsidiaries. The
parties hereto agree that the covenant contained in this Section 7.5(b) imposes
a reasonable restraint on Parent and Seller and their respective subsidiaries.
          7.6 Preservation of Records. Parent, Seller and Purchaser agree that
each of them shall preserve and keep the records held by them relating to the
Business, Assets and Assumed Liabilities for a period of seven (7) years from
the Closing Date, or such longer period as may be required by applicable Law,
and, subject to applicable Law, shall make such records and personnel available
to the other as may be reasonably required by such party in connection with,
among other things, any insurance claims by or Legal Proceedings against or
governmental investigations of Seller or Purchaser or any of their Affiliates or
in order to enable Seller or Purchaser to comply with their respective
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby; provided, however, that nothing
herein shall be deemed to alter Section 7.10, which shall govern the
preservation of records with regard to Taxes. In the event Seller or Purchaser
wishes to destroy such records after that time, such party shall first give
ninety (90) days prior written notice to the other party and such other party
shall have the right at its option and expense, upon prior written notice given
to such party within that ninety (90) day period, to take possession of the
records within sixty (60) days after the date of such notice.
          7.7 Publicity.

51



--------------------------------------------------------------------------------



 



     (a) Parent, Seller and Purchaser shall not, and Seller shall cause the
Subsidiaries not to, issue any press release or public announcement concerning
this Agreement or the transactions contemplated hereby without obtaining the
prior written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the judgment of Parent, Seller or
Purchaser, disclosure is otherwise required by applicable Law or, in the case of
Parent, the rules and regulations of NASDAQ; provided, that, to the extent
required by applicable Law, the party intending to make such release shall use
its commercially reasonable efforts consistent with applicable Law or such rules
and regulations to consult with the other party with respect to the text
thereof.
     (b) Each of Parent, Seller and Purchaser agree that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law and only to the extent required by such Law.
          7.8 Employees and Employee Benefits.
     (a) Purchaser shall offer employment, commencing on the Closing Date, to
all Business Employees who are actively employed by Seller or one of the
Retained Subsidiaries on the day immediately preceding the Closing Date, and
those Business Employees of Seller or any Retained Subsidiary who are placed on
disability, or who otherwise go on leave and cease to be on active payroll of
Seller or one of the Retained Subsidiaries, after the date hereof and prior to
the Closing Date (provided, however, that Purchaser shall only be required to
offer employment to any such Business Employee if he or she returns to active
employment within six months (or, for any such Business Employee on maternity,
parental or other family leave, within such longer period as may be required by
applicable Law) of the Closing Date), and who are set forth on Schedule 5.13(c),
on an “at-will” basis (except in the case of the Canada Employees or where
prohibited by applicable Law) and at a wage and salary level (excluding
performance-based or incentive compensation, bonuses and equity-based
compensation) that is the same as that provided to such employees on the day
preceding the Closing Date. Purchaser shall offer employment to all actively
employed Canada Employees with such terms that are sufficient to avoid any
obligation to provide severance or any similar payment under applicable Law as a
result of the termination of such Business Employee’s employment by Seller or
the Subsidiaries. Not later than fifteen (15) Business Days after the date
hereof, Seller shall provide Purchaser with all information regarding the Canada
Employees necessary for Purchaser to make offers of employment to such Canada
Employees in accordance with the preceding sentence. For the avoidance of doubt,
each Business Employee of each Transferred Subsidiary shall continue to be
employed by or provide services to the respective Transferred Subsidiary as of
the Closing, pursuant to the same terms of employment or service that are
applicable to such Business Employee immediately prior to the Closing, and
(unless otherwise provided by applicable Law) each such Business Employee shall
not be treated as undergoing a termination of employment or service as a result
of the consummation of the transactions contemplated by this Agreement. Seller
shall make no promises, representations or guarantees to the Business Employees
about the possibility of their being hired or employed by Purchaser. Nothing in
this Section 7.8(a) shall obligate or otherwise require Purchaser to employ or
otherwise retain any Business Employee for any length of time. Seller shall
provide Purchaser with reasonable access to such

52



--------------------------------------------------------------------------------



 



employees and shall not, with respect to the Business, enforce against any such
employee any confidentiality, non-compete, non-solicit or similar contractual
obligations, or otherwise assert with respect to any such employee or Purchaser
or any of its Affiliates claims that would otherwise prohibit or restrict such
employee’s employment with Purchaser. Such employees who accept and commence
employment with Purchaser as of the Closing Date (or, with respect to Business
Employees who are placed on disability or who otherwise go on leave and cease to
be on active payroll of Seller or one of the Retained Subsidiaries after the
date hereof and prior to the Closing Date, within six months (or, for any such
Business Employee on maternity, parental or other family leave, within such
longer period as may be required by applicable Law) following the Closing Date
to the extent they are on disability or not on active payroll as of the Closing
Date), together with those Business Employees who are employed by a Transferred
Subsidiary on the day immediately preceding the Closing Date, are referred to
collectively as the “Transferred Employees.” Seller shall be responsible for
(i) the payment of any termination or severance payments (including under the
KERP) that are owed and (ii) the provision of health plan continuation coverage
in accordance with the requirements of COBRA or any similar applicable Law, as
applicable, for any Business Employees (including their eligible spouses and
dependents) that are not actively employed by Seller or one of the Subsidiaries
on the day immediately preceding the Closing Date that in each case result from
such Business Employees’ employment by Seller or such Subsidiary, other than any
termination or severance payments (including under the KERP) to the extent
payable as a result of the transactions contemplated by this Agreement.
Purchaser shall be responsible for (i) the payment of any termination or
severance payments (including under the KERP) that are owed and (ii) the
provision of health plan continuation coverage in accordance with the
requirements of COBRA or any similar applicable Law, as applicable, for any
Business Employees (including their eligible spouses and dependents) that are
actively employed by Seller or one of the Subsidiaries on the day immediately
preceding the Closing Date that in each case result from such Business
Employees’ employment by Seller or such Subsidiary and for all termination or
severance payments (including under the KERP) to the extent payable as a result
of the transactions contemplated by this Agreement.
     (b) For all purposes, including eligibility, vesting and benefit accrual
(but excluding benefit accrual under any defined benefit plan) under the
employee benefit plans of Purchaser providing benefits to Transferred Employees
(the “Purchaser Plans”), Purchaser shall credit each Transferred Employee with
his or her years of service with Parent, Seller or the Subsidiaries, as
applicable, and any predecessor entities, to the same extent as such Transferred
Employee was entitled immediately prior to the Closing to credit for such
service under any similar Benefit Plan. The Purchaser Plans shall not deny
Transferred Employees coverage on the basis of pre-existing conditions, waiting
time or any other eligibility requirements and shall credit such Transferred
Employees for any deductibles and out-of-pocket expenses paid in the year of
initial participation in the Purchaser Plans.
     (c) Except as required by applicable Law, as of the Closing Date the
Transferred Employees shall cease to accrue further benefits under the Parent
Plans; provided, however, that Parent shall take such actions as may be
necessary to, effective immediately prior to the Closing Date, cause all
Transferred Employees to be fully vested in any unvested portion of their
benefits under any Benefit Plan that is a 401(k) plan. Except as otherwise
expressly provided below in this Section 7.8(c) or in Section 7.8(d), from and
after the Closing Date, Parent will retain all

53



--------------------------------------------------------------------------------



 



obligations and liabilities under the Parent Plans, and neither Purchaser nor
any of its Affiliates will have any obligation or liability with respect
thereto. Purchaser will not assume sponsorship or any liability with respect to
any of the Parent Plans or any part thereof, and no Parent Plan and no assets of
any Parent Plan will be transferred to Purchaser or any of its Affiliates or to
any plan of Purchaser or any of its Affiliates. Notwithstanding the foregoing,
Purchaser shall assume all liability for each Transferred Employee’s vacation
accrual outstanding as of the Closing Date to the extent reflected in Working
Capital as of the Closing Date. As of the Closing Date, Purchaser shall assume
all assets and liabilities with respect to the Transferred Benefit Plans. As
soon as practicable following the Closing, the Transferred Employees with
account balances in Parent’s 401(k) plan shall be entitled to receive a lump sum
distribution of such vested balances and, if requested by any such employee,
Purchaser’s 401(k) plan shall accept a direct rollover contribution of such
employee’s account balances pursuant to Code Section 401(a)(31). Parent and
Purchaser shall take (or shall cause to be taken) all actions reasonably
necessary to effect the transfer of assets in accordance with the foregoing
sentence.
     (d) In the event of a termination of employment after the Closing Date of
any Transferred Employee who is a participant in Parent’s Key Employee Retention
Plan (the “KERP”) as of the Closing Date, Purchaser will provide such
Transferred Employee with severance benefits which are substantially similar in
the aggregate to those provided for by the KERP, in accordance with the terms of
Section 4.01 and Schedule C of the KERP (and such other provisions of the KERP
as are necessary to give effect to such section, including the release provision
of Section 4.03 thereof) and in accordance with the terms of Schedule 7.8(d).
     (e) On the Closing Date, Seller shall deliver to Purchaser a list of all
Business Employees (by position and location of employment) who have terminated
employment with the Company within 90 days of the Closing Date under
circumstances that could give rise to liability under the WARN Act. Purchaser
and its Affiliates shall not terminate the employment of any Transferred
Employee within ninety (90) days following the Closing Date to the extent such
termination would reasonably be expected to result in any Liability to Parent or
Seller under the WARN Act or any similar applicable Law, and Purchaser shall
provide written notice to Seller upon any termination of the employment of any
Transferred Employee by Purchaser or its Affiliates within ninety (90) days
following the Closing Date.
     (f) Purchaser and its Affiliates shall accept and agree to all of the terms
and conditions of any collective bargaining agreement or other labor union
agreement or contract to which any Transferred Subsidiary is a party as of the
date hereof or entered into after the date hereof in compliance with this
Agreement.
     (g)
     (i) Canadian Purchaser shall establish or designate a registered pension
plan in Canada effective as of the Closing Date (the “Purchaser Canadian Plan”),
which shall have terms which are substantially similar to terms of Seller’s or
its Subsidiaries’ registered pension plan in Canada (the “Seller Canadian Plan”)
and with contribution rates no less favorable than those provided under the
Seller Canadian Plan in effect immediately prior to the Closing Date.

54



--------------------------------------------------------------------------------



 



     (ii) Effective as of the Closing Date, the Transferred Employees who are
members of the Seller Canadian Plan shall begin to accrue benefits under the
Purchaser Canadian Plan, subject to applicable Laws. The period of service of
the Transferred Employees with Seller or its Subsidiaries prior to the Closing
Date shall be recognized in the Purchaser Canadian Plan for purposes of
eligibility and vesting and for purposes of any service based contribution rate.
     (iii) As soon as practicable following the Closing Date, Seller shall
provide to Purchaser a draft report (the “Draft Transfer Report”) which shall
identify, as at the Closing Date, the defined contribution assets held in the
Seller Canadian Plan in respect of the Transferred Employees, and shall set out
such information as is required by applicable Laws to request the consent of the
Ontario Superintendent of Financial Services (the “Superintendent”) to the
transfer of the defined contribution accounts of the Transferred Employees from
the Seller Canadian Plan to the Purchaser Canadian Plan.
     (iv) If Purchaser disagrees with any calculation set forth in the Draft
Transfer Report, Purchaser shall as soon as practicable deliver notice to
Seller. In the event of such notice, Seller and Purchaser shall discuss the
disagreement, and if they are unable to reach an agreement as to such
calculation within fifteen (15) calendar days after Seller’s receipt of the
notice of Purchaser’s disagreement, then Seller and Purchaser shall mutually
engage the accounting firm of KPMG or any other multi-national independent
accounting firm mutually acceptable to the parties (the “Independent
Accountants”) which shall review such calculation. The Independent Accountants’
determination of such calculation shall be final and binding on all parties,
absent fraud or arithmetic error. The cost of such determination shall be borne
equally by Seller and Purchaser.
     (v) If Purchaser accepts the Draft Transfer Report or after final
determination, pursuant to Section 7.8(g)(iv), of any disagreement, Seller shall
submit such report in final form (the “Transfer Report”) to the Superintendent,
and shall promptly provide to Purchaser a copy of all correspondence from and to
Seller regarding the Transfer Report.
     (vi) If the Superintendent does not consent to a transfer from the Seller
Canadian Plan in accordance with the Transfer Report, there shall be no
transfer. If the Superintendent consents to such a transfer, then as soon as
practicable after Seller’s receipt of such consent, Seller shall cooperate with
Purchaser to cause the transfer to the Purchaser Canadian Plan of cash, assets
or a combination of cash and assets, to be determined by mutual agreement
between Seller and Purchaser subject to the obtaining of any necessary Seller
Canadian Plan member or beneficiary consent, in respect of the defined
contribution accounts of the Transferred Employees who are members of the Seller
Canadian Plan, all in accordance with the Transfer Report.
     (vii) During the period between the Closing Date and the date on which
assets are transferred from the Seller Canadian Plan to the Purchaser Canadian

55



--------------------------------------------------------------------------------



 



Plan pursuant to this Section 7.8(g), (A) Seller shall administer the Seller
Canadian Plan in accordance with applicable Laws and the terms thereof, and
shall not make any changes to the Seller Canadian Plan in respect of the
Transferred Employees, except as may be required by applicable Laws; (B) Seller
shall cause the defined contribution account balances of the Transferred
Employees to be invested pursuant to the investment arrangements in effect under
the Seller Canadian Plan at the Closing Date, subject to such directions from
the Transferred Employees as are permitted under the terms of the Seller
Canadian Plan and any reasonable restrictions as determined by Seller which may
be necessary to effect the transfer of assets under Section 7.8(g)(vi), and
shall cause such balances to be adjusted to take into account the actual
investment earnings or losses, as applicable, under such investment
arrangements; and (C) Seller shall cause the funding agent of the Seller
Canadian Plan to record and administer all disbursements (including periodic or
lump sum benefit payments and applicable plan and fund related expenses)
relating to the Transferred Employees in respect of and on behalf of the
Purchaser Canadian Plan. Following the transfer of the defined contribution
account balances of the Transferred Employees from the Seller Canadian Plan to
the Purchaser Canadian Plan pursuant to this Section 7.8(g), Seller and the
Seller Canadian Plan shall have no obligations or liabilities relating to the
pension and other benefits and entitlements of the Transferred Employees under
the Seller Canadian Plan, except to the extent such obligation or liability was
the result of a breach of duty or other violation under applicable Laws
occurring prior to the transfer.
7.9 Supply Agreement; Transition Services Agreement.
     (a) Promptly after the date hereof, Seller and Purchaser shall negotiate in
good faith the terms, duration and cost of a supply agreement for insulated wire
products of Seller’s CableTech Business for use in the Business (the “Supply
Agreement”). The general principles to be applicable to the Supply Agreement
shall be that (i) the initial term will be one (1) year from the Closing Date,
and (ii) if during the term of the Supply Agreement Purchaser receives a bona
fide offer from another supplier to sell the same or similar insulated wire
products as those covered by the Supply Agreement at a price lower than the
prices set forth in the Supply Agreement, Purchaser may provide written notice
and reasonable evidence of such offer to Seller and Seller shall, thirty
(30) days following receipt of such notice, meet said price for all subsequent
purchases under the Supply Agreement; provided, that Seller shall not be
required to reduce the initial prices set forth in the Supply Agreement by more
than five percent (5%) prior to the date that is one hundred eighty (180) days
following the Closing Date.
     (b) Transition Services. Promptly after the date hereof, the parties shall
negotiate in good faith the terms, duration and cost of a transition services
agreement (the “Transition Services Agreement”). The general principles to be
applicable to the Transition Services Agreement shall be as follows:
     (i) Parent, Seller and the Retained Subsidiaries shall provide to Purchaser
those services provided to the Business or the Transferred Subsidiaries on or
prior to the date hereof or otherwise reasonably requested by Purchaser in

56



--------------------------------------------------------------------------------



 



order to allow for the operation of the Business in the Ordinary Course of
Business, including (A) shared facility space at Parent’s offices in Westland,
Michigan, (B) finance and accounting support services, including payroll
processing, accounts payable processing, accounting, Hyperion system support,
credit, collections and cash application services, and bank/lock box transition,
(C) information technology application support services, including system
operations and support and specifically requested special projects, and
(D) information technology data processing services, including software
services, fixed asset systems, and hosting, maintenance, collocation, Internet
connection, tape storage/disaster recovery and router maintenance services (the
“Services”);
     (ii) Purchaser will be billed for services provided by (A) third party
vendors under the software license agreements between QAD, Inc. and Parent,
including maintenance and licensing, and (B) and data, voice, cellular and
Blackberry services (the “Third Party Services”) either directly by the vendors
or by Parent or Seller presenting vendor invoices to Purchaser for
reimbursement;
     (iii) All Services to be provided by Parent, Seller and the Retained
Subsidiaries (excluding the direct billed Third Party Services noted in
(ii) above) shall be provided at their costs historically charged to the
Business for such Service or, for all Services which were not previously charged
to the Business, for no charge for the six month period after the closing and
for the period thereafter for an aggregate amount for all such Services not to
exceed Eighty Eight Thousand Dollars ($88,000), which aggregate amount shall be
allocated among specific Services in a mutually agreeable manner;
     (iv) Services shall be made available for a minimum of six (6) months, with
the ability of Purchaser to extend such Service for a period not to exceed
twelve (12) months from Closing. The general principle will be for Purchaser to
migrate away from utilizing a particular Service as soon as reasonably
practicable and commercially reasonable; and
     (v) Purchaser shall be permitted to terminate any one or more of the
Services upon fifteen (15) days prior notice of its intention to terminate such
Services, and such termination of such Services shall not in and of itself,
terminate the Transition Services Agreement.
7.10 Tax Matters.
     (a) Control of Tax Audits. Purchaser shall promptly notify Parent in
writing upon receipt by any Transferred Subsidiary of a written notice of any
pending or threatened Tax audits or assessments for which the Parent or Seller
may have liability pursuant to this Agreement, and Parent shall have the right
to represent the interests of the Transferred Subsidiaries in any Tax audit or
administrative or court proceeding (a “Tax Proceeding”) relating to any Tax for
any Pre-Closing Tax Period (excluding Tax with respect to any Straddle Period)
(a “Pre-Closing Tax Proceeding”) and to employ counsel of its choice; provided,
that if the results of such Pre-Closing Tax Proceeding could reasonably be
expected to have a material adverse effect on

57



--------------------------------------------------------------------------------



 



Purchaser, any of Purchaser’s Affiliates or any of the Transferred Subsidiaries
for any Post-Closing Tax Period (an “Adverse Pre-Closing Tax Proceeding”), then
Parent shall (i) keep Purchaser informed regarding the progress and substantive
aspects of any Adverse Pre-Closing Tax Proceeding, (ii) provide Purchaser with
an opportunity to comment on any written materials to be submitted to the
applicable Governmental Body in connection with an Adverse Pre-Closing
Proceeding and (iii) shall not compromise or settle an Adverse Pre-Closing Tax
Proceeding without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Parent shall promptly notify
Purchaser if it decides not to control the defense or settlement of any such
Pre-Closing Tax Proceeding and Purchaser thereupon shall be permitted to defend
and settle such Pre-Closing Tax Proceeding. With respect to any Tax Proceeding
(excluding any Pre-Closing Tax Proceeding) of any of the Transferred
Subsidiaries relating to a Straddle Period, Parent and Purchaser shall jointly
control the defense and settlement of any such Tax Proceeding and each party
shall cooperate with the other party at its own expense and there shall be no
settlement or closing or other agreement with respect thereto without the
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed. Purchaser shall have the right to represent the
interests of the Transferred Subsidiaries in any Tax Proceeding relating to any
Tax for any Post-Closing Tax Period (excluding Tax with respect to any Straddle
Period) and to employ counsel of its choice; provided, that if the results of
such Post-Closing Tax Proceeding could reasonably be expected to have a material
adverse effect on Parent or any of Parent’s Affiliates for any Post-Closing Tax
Period or give rise to an indemnity claim pursuant to Section 9.1 (an “Adverse
Post-Closing Tax Proceeding”), then Purchaser shall (i) keep Parent informed
regarding the progress and substantive aspects of the portion of such Adverse
Post-Closing Tax Proceeding that could give rise to any indemnification by
Parent or any of its Affiliates, (ii) provide Parent with an opportunity to
comment on any written materials to be submitted to the applicable Governmental
Body in connection with such portion of such Adverse Post-Closing Proceeding and
(iii) shall not compromise or settle such portion of such Adverse Post-Closing
Tax Proceeding without Parent’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.
     (b) Tax Returns. Purchaser shall, or cause the Transferred Subsidiaries to,
properly prepare or cause to be properly prepared, and shall timely file or
cause to be timely filed, all Tax Returns of the Transferred Subsidiaries that
are required to be filed after the Closing Date except for any federal or state
income Tax Returns of Noma O.P., Inc. for a Pre-Closing Tax Period that are
filed on a combined, unitary, or consolidated basis with any of Parent, Seller
or their Subsidiaries, which Parent or Seller shall cause to be filed; provided,
that Parent shall reimburse Purchaser for (i) all reasonable out-of-pocket costs
incurred in preparing Tax Returns of the Transferred Subsidiaries that relate to
periods ending on or prior to the Closing Date and (ii) a portion of all
reasonable out-of-pocket costs incurred in preparing Straddle Period Tax Returns
of the Transferred Subsidiaries, which costs shall be apportioned based upon the
number of days relating to the pre-Closing portion of the Straddle Period (such
Tax Returns to be filed by or on behalf of Purchaser, “Transferred Subsidiary
Tax Returns”). Purchaser shall engage Deloitte & Touche LLP, or another
nationally recognized firm mutually selected by Purchaser and Parent, to prepare
the income Tax Returns of the Transferred Subsidiaries for Pre-Closing Periods
and Straddle Periods. The Transferred Subsidiary Tax Returns shall be prepared
in a manner consistent with past practices, unless such past practices are not
in accordance with applicable Law. Purchaser shall provide Parent with drafts of
all Transferred Subsidiary Tax Returns for all

58



--------------------------------------------------------------------------------



 



Pre-Closing Tax Periods (including Tax Returns that cover Straddle Periods) no
later than thirty (30) days prior to the earlier of the due date or filing date
thereof, taking into account all applicable extensions. Parent shall have the
right to review and provide comments on such Transferred Subsidiary Tax Returns
during the fifteen (15) day period following the receipt of such Transferred
Subsidiary Tax Returns and Purchaser shall accept all reasonable comments to the
extent such comments affect Taxes of the Transferred Subsidiaries in a
Pre-Closing Tax Period. No later than five (5) Business Days prior to the due
date for the payment of any Taxes with respect to any such Transferred
Subsidiary Tax Return (giving effect to extensions) or five (5) Business Days
following written request from Purchaser, whichever is later, Seller shall pay
Purchaser an amount equal to the portion of Taxes attributable to the
Pre-Closing Tax Period, as determined pursuant to the principles set forth in
Section 7.10(e), except to the extent such Taxes are accrued and taken into
account in determining Final Working Capital.
     (c) Cooperation; Other Tax Matters. Seller and Purchaser shall cooperate
fully with each other in connection with the preparation and timely filing of
any Tax Returns required to be prepared and filed by Purchaser, the Transferred
Subsidiaries, Parent or Seller hereunder, or in connection with the Business, or
in connection with the preparation or filing of any election, claim for refund,
consent or certification of any Transferred Subsidiary (including access to
books, records and individuals). For the avoidance of doubt, each party shall
retain all Tax Returns and other records and information relating to Taxes with
respect to the Business in possession of such party immediately following the
Closing until the expiration of the applicable statute of limitations.
     (d) Transfer Taxes. All sales (including bulk sales), use, value added,
goods and services, documentary, stamp, gross receipts, registration, transfer,
conveyance, excise, recording, license, stock transfer stamps, and other similar
Taxes and fees (“Transfer Taxes”) arising out of or in connection with or
attributable to the transactions effected pursuant to this Agreement shall be
paid one-half by Purchaser and one-half by Seller, in each case to the extent
such Transfer Taxes are not recoverable to such party or an Affiliate thereof.
Seller and Purchaser shall use their respective commercially reasonable efforts
to deliver certain of the Assets, as appropriate, through an electronic delivery
or in such other manner reasonably calculated and legally permitted, and take
all other commercially reasonable actions necessary, including the filing of any
elections, refund claims or other documents, to minimize or avoid the incurrence
of Transfer Taxes.
     (e) Straddle Periods. Taxes attributable to Straddle Periods (including any
Taxes resulting from a Tax audit or administrative or court proceeding but
excluding any property or ad valorem Taxes) shall be apportioned to the period
ending on the Closing Date and to the period beginning on the day after the
Closing Date by means of a closing of the books and records of Seller or the
applicable Subsidiary, as the case may be, and with respect to the Business as
of the close of business on the Closing Date, and property and ad valorem Taxes
shall be apportioned between the Pre-Closing Tax Period and the Post-Closing Tax
Period based on the number of days in the period that ends on or prior to the
Closing Date and based on the number of days in the Straddle Period beginning
after the Closing Date such that the amount allocated to the Pre-Closing Tax
Period shall equal the tax due for the Straddle Period multiplied by a fraction,
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and the denominator of which is the number of days in the
Straddle Period and the amount of Tax

59



--------------------------------------------------------------------------------



 



allocable to the Post-Closing Tax Period shall equal the tax due for the
Straddle Period less the amount allocable to the Pre-Closing Tax Period.
     (f) Allocation of the Purchase Price. The Parties agree that the total
consideration, as determined for tax purposes paid for the Assets, including,
for the avoidance of doubt, the Transferred Securities, will be allocated to
such Assets in accordance with Section 1060 of the Code and the rules and
regulations promulgated thereunder and any similar provision of state, local and
foreign law, as appropriate. Seller and Purchaser will cooperate to agree on the
amount of such consideration that is allocable to the Transferred Securities of
the Foreign Transferred Subsidiaries by Closing and will attach a schedule
setting forth such allocation to this Agreement at Closing. Seller shall provide
Purchaser with a proposed schedule detailing how the remainder of such
consideration is allocable to the Assets (other than the Transferred Securities
of the Foreign Subsidiaries) within ninety (90) days following the Closing Date
(the “Allocation Schedule”). Within 30 days after the receipt of the Allocation
Schedule, Purchaser will propose to Seller any changes to the Allocation
Schedule. Purchaser and Seller will endeavor in good faith to resolve any
differences with respect to the Allocation Schedule within 30 days after
Seller’s receipt of notice of objection or suggested changes from Purchaser. If
an agreement is reached, Seller and Purchaser agree that for income tax
purposes, they shall report the transactions contemplated by this Agreement in
accordance with such allocation, provided that nothing contained herein shall
prevent Seller, Purchaser or the Transferred Subsidiaries from settling any
proposed deficiency or adjustment by any taxing authority based on or arising
out of the allocation agreed to by Purchaser and Seller pursuant to this
Section 7.10(f) and none of Seller, Purchaser or the Transferred Subsidiaries
will be required to litigate before any court any proposed deficiency or
adjustment by any taxing authority challenging such allocation. If, however,
Purchaser and Seller cannot in good faith resolve any differences with respect
to the Allocation Schedule, Purchaser and Seller shall prepare separate
allocations.
     (g) Tax Refunds. Any Tax refunds of a Transferred Subsidiary that are
received by such Transferred Subsidiary, and any amounts credited against Taxes
that would otherwise be payable by a Transferred Subsidiary in a Post-Closing
Tax Period, with respect to Taxes paid by such Transferred Subsidiary in a
Pre-Closing Tax Period shall be for the account of Parent and Seller, and
Purchaser shall pay over to Parent any such refund or the amount of any such
credit within fifteen (15) days after receipt or entitlement thereto. In
addition, to the extent that a claim for a Tax refund or a Tax proceeding
results in a payment or credit against Tax by a taxing authority to Purchaser or
its Affiliates (including any Transferred Subsidiary) of any Tax liability of a
Transferred Subsidiary taken into account in the calculation of Final Working
Capital and has not otherwise been taken into account under this
Section 7.10(g), Purchaser shall pay such amount (net of any reasonable
out-of-pocket expenses incurred to obtain such Tax refund or credit and net of
any Taxes imposed on such Transferred Subsidiary as a result of the receipt of
such Tax refunds or credit) to Parent within fifteen (15) days after receipt or
entitle thereto. Any amount paid by Purchaser to Seller under this Section shall
be treated as an adjustment to the purchase price paid for the stock of the
Transferred Subsidiaries that receive such refund or credit.
     (h) Amended Tax Returns and Other Post-Closing Actions. Unless otherwise
required by applicable Law, none of Purchaser, the Transferred Subsidiaries or
their Affiliates shall amend any Tax Return filed with respect to any
Pre-Closing Tax Period of the Transferred

60



--------------------------------------------------------------------------------



 



Subsidiaries without the express written consent of Parent, which shall not be
unreasonably withheld, conditioned or delayed. None of Purchaser or its
Affiliates (including the Transferred Subsidiaries) shall take any action on the
Closing Date other than in the Ordinary Course of Business or as contemplated
under this Agreement if such action could increase the Tax Liability or
indemnification obligations of Seller or its Affiliates.
     (i) Section 338 Election. Seller shall reasonably determine in good faith
and advise Purchaser in writing, as soon as reasonably practicable following the
final determination of the Allocation pursuant to Section 7.10(f), but in no
event later than one hundred eighty (180) days following the Closing Date,
whether an election under Section 338 of the Code with respect to the
acquisition of each Transferred Subsidiary (each election, a “338 Election”) can
be made without any adverse effect on Seller. If Seller determines that there is
no adverse effect from a 338 Election with respect to a Transferred Subsidiary,
Purchaser may make a 338 Election for such Transferred Subsidiary without the
Seller’s prior written consent. If Seller determines that there is an adverse
effect of making a 338 Election with respect to a Transferred Subsidiary,
Purchaser shall not make a 338 Election for such Transferred Subsidiary without
the Seller’s prior written consent.
     (j) GST Elections. Canadian Purchaser will be registered under Part IX of
the Excise Tax Act (Canada) as of immediately prior to the Closing. At the
Closing, Canadian Purchaser and Canadian Seller shall execute jointly an
election under Section 167 of the Excise Tax Act (Canada) to have the sale of
the Purchased Assets take place on a goods and services tax-free basis under
Part IX of the Excise Tax Act (Canada), and Canadian Purchaser shall file the
election in the manner and within the time prescribed by the applicable Law.
Purchaser shall indemnify and hold Seller harmless in respect of any goods and
services tax, penalties, interest and other amounts which may be assessed
against Canadian Seller as a result of the transactions under this Agreement not
being eligible for such election or as a result of the Canadian Purchaser’s
failure to file the election within the prescribed time.
     (k) ITA Election. Canadian Purchaser and Canadian Seller shall timely
execute jointly an election in prescribed from under Section 22 of the Income
Tax Act (Canada) as to the sale of Accounts Receivable of the Canadian Seller
and shall designate in such election an amount equal to the portion of the
Purchase Price allocated to such assets pursuant to Section 7.10(f) as the
consideration paid therefor.
     (l) Provincial Sales Tax Certificate. Seller shall obtain and provide to
Purchaser at the Closing, or as soon as is reasonably possible thereafter, a
certificate (a “Clearance Certificate”) pursuant to section 6 of the Retail
Sales Tax Act (Ontario) indicating that Seller has paid all provincial sales
taxes collectable or payable by Seller up to the Closing or has entered into
satisfactory arrangements with the Ontario Ministry of Finance for the payment
of such provincial sales taxes.
          7.11 Use of Name.
     (a) Purchaser agrees that it shall, and shall cause the Transferred
Subsidiaries to, (i) as soon as practicable after the Closing Date and in any
event within ninety (90) days following the Closing Date, cease to make any use
of the name “GenTek” or any other service

61



--------------------------------------------------------------------------------



 



marks, domain names, trademarks, trade names, identifying symbols, logos,
emblems, signs or insignia related thereto or containing or comprising the
foregoing, including any name or mark confusingly similar thereto (collectively,
the “Seller Marks”), (ii) immediately after the Closing, cease to hold itself
out as having any affiliation with Parent or any of its Affiliates (other than
the Transferred Subsidiaries) and (iii) effective as of the Closing, in the case
of any Transferred Subsidiary whose name includes the name “GenTek”, change its
corporate name to a name that does not include the name “GenTek” and make any
necessary legal filings with the appropriate Governmental Body to effect such
change. In furtherance thereof, as promptly as practicable but in no event later
than ninety (90) days following the Closing Date, Purchaser shall, and shall
cause the Transferred Subsidiaries to, remove, strike over or otherwise
obliterate all Seller Marks from all materials owned by Purchaser or any
Transferred Subsidiary, including, without limitation, any vehicles, business
cards, schedules, stationery, packaging materials, displays, signs, promotional
materials, manuals, forms, computer software and other materials.
Notwithstanding the foregoing, Purchaser and the Transferred Subsidiaries shall
be entitled to use and sell in the Ordinary Course of Business all inventory,
packaging materials, product literature, brochures and promotional materials
existing or on order on the Closing Date until all such inventory, packaging
materials, product literature, brochures and promotional materials are used,
sold or otherwise disposed of.
     (b) Parent and Seller agree that they shall, and shall cause the Retained
Subsidiaries to, (i) as soon as practicable after the Closing Date and in any
event within ninety (90) days following the Closing Date, cease to make any use
of the name “Noma” or any other service marks, domain names, trademarks, trade
names, identifying symbols, logos, emblems, signs or insignia related thereto or
containing or comprising the foregoing, including any name or mark confusingly
similar thereto (collectively, the “Transferred Marks”), and (ii) effective as
of the Closing, in the case of Seller or any Retained Subsidiary whose name
includes the name “Noma”, change its corporate name to a name that does not
include the name “Noma” and make any necessary legal filings with the
appropriate Governmental Body to effect such change. In furtherance thereof, as
promptly as practicable but in no event later than ninety (90) days following
the Closing Date, Seller shall, and shall cause the Retained Subsidiaries to,
remove, strike over or otherwise obliterate all Transferred Marks from all
materials owned by Seller or any Retained Subsidiary, including, without
limitation, any vehicles, business cards, schedules, stationery, packaging
materials, displays, signs, promotional materials, manuals, forms, computer
software and other materials, other than Transferred Marks contained in minute
books and other Books and Records maintained by Seller or any Retained
Subsidiary not included in the Assets. Notwithstanding the foregoing, Seller and
the Retained Subsidiaries shall be entitled to use and sell in the Ordinary
Course of Business all inventory, packaging materials, product literature,
brochures and promotional materials existing or on order on the Closing Date
until all such inventory, packaging materials, product literature, brochures and
promotional materials are used, sold or otherwise disposed of.
          7.12 Termination of Intercompany Obligations. Except as set forth on
Schedule 7.12 and for the Transition Services Agreement, the Supply Agreement
and the other Transaction Documents, on or prior to the Closing Date, Seller
shall cause to be terminated and cancelled (x) all intercompany accounts payable
and other obligations from Seller or the Retained Subsidiaries to the
Transferred Subsidiaries, to the extent that they are greater than all
intercompany accounts payable and other obligations from the Transferred
Subsidiaries to Seller

62



--------------------------------------------------------------------------------



 



or the Retained Subsidiaries, (y) all intercompany accounts payable and other
obligations from the Transferred Subsidiaries to Seller or the Retained
Subsidiaries, to the extent that they are greater than all intercompany accounts
payable and other obligations from Seller or the Retained Subsidiaries to the
Transferred Subsidiaries, and (z) all agreements between Seller or the Retained
Subsidiaries and the Transferred Subsidiaries, in each case in all respects such
that there is no liability thereunder on the part of Seller or such Subsidiary
or such Transferred Subsidiary. Seller and Purchaser shall cooperate in good
faith to mutually agree on determining which intercompany accounts payable and
other obligations shall be terminated and cancelled pursuant to clauses (x) and
(y) hereof. Except as expressly set forth in this Agreement, on or prior to the
Closing Date, Seller shall cause to be terminated and cancelled all indemnity
obligations from the Transferred Subsidiaries to Seller or the Retained
Subsidiaries, and all indemnity obligations from Seller or the Retained
Subsidiaries to the Transferred Subsidiaries, in each case, in all respects such
that there is no liability thereunder on the part of Seller or such Subsidiary
or such Transferred Subsidiary except as contemplated hereby. Seller and the
Retained Subsidiaries shall cause the foregoing to be effectuated without any
cost or expense to the Transferred Subsidiaries or the Business.
          7.13 Non-Competition.
     (a) In consideration of Purchaser entering into this Agreement and in order
that Purchaser and the Canadian Purchaser may enjoy the full benefit of the
Assets and the Business acquired from Seller and the Canadian Seller,
     (i) for a period of five (5) years from and after the Closing Date (the
“Noncompetition Period”), neither Parent, Seller nor any of their respective
subsidiaries shall, directly or indirectly, whether as principal, agent,
partner, officer, director, stockholder, employee, consultant or otherwise,
alone or in association with any other Person, own, manage, operate, control,
participate in, invest in (other than an investment that results in such Person
owning less than 5% of the outstanding voting stock of a publicly traded
company), or carry on a business which, directly or indirectly, is in
competition with the Business anywhere in the world other than Canada;
     (ii) Parent shall cause Canadian Seller to execute and deliver to Purchaser
and Canadian Purchaser at the Closing an agreement (the “Canada Non-Competition
Covenant”), pursuant to which Canadian Seller shall agree that during the
Noncompetition Period, Canadian Seller shall not, and shall cause Parent, Seller
and their respective subsidiaries (other than Canadian Seller) not to, directly
or indirectly, whether as principal, agent, partner, officer, director,
stockholder, employee, consultant or otherwise, alone or in association with any
other Person, own, manage, operate, control, participate in, invest in (other
than an investment that results in such Person owning less than 5% of the
outstanding voting stock of a publicly traded company), or carry on a business
which, directly or indirectly, is in competition with the Business anywhere in
Canada;
          provided, however, that in no event shall any purchaser of the
CableTech Business, or any Affiliates of such purchaser (in each case that is
not an Affiliate of Parent or

63



--------------------------------------------------------------------------------



 



Seller), be subject to the obligations set forth in this Section 7.13 and in the
Canada Non-Competition Covenant so long as such purchaser or any of its
Affiliates, at the time of such purchaser’s acquisition of the CableTech
Business, directly or indirectly, whether as principal, agent, partner, officer,
director, stockholder, employee, consultant or otherwise, alone or in
association with any other Person, owns, manages, operates, controls,
participates in, invests in (other than an investment that results in such
Person owning less than 5% of the outstanding voting stock of a publicly traded
company), or carries on a business which, directly or indirectly, is in
competition with the Business.
     (b) For greater certainty, the parties agree that the Canada
Non-Competition Covenant is an integral part of this Agreement, including the
agreements and documents under Section 2.5 hereof. Canadian Seller and Canadian
Purchaser acknowledge and agree that no amount of the Purchase Price received or
receivable by or allocated to the Canadian Seller is allocated explicitly to the
Canada Non-Competition Covenant. The Canadian Seller and Canadian Purchaser
agree to file any joint election, if required, to ensure that proposed
subsection 56.4(5) of the Income Tax Act (Canada) or amendment to such proposal
as enacted as Law or a successor provision thereto applies.
     (c) Parent, Seller and Canadian Seller acknowledge and agree that the
remedy at law for any breach, or threatened breach, of any of the provisions of
this Section 7.13 and of the Canada Non-Competition Covenant will be inadequate
and, accordingly, Parent, Seller and Canadian Seller covenant and agree that
Purchaser and Canadian Purchaser shall, in addition to any other rights and
remedies which Purchaser may have at law, be entitled to equitable relief,
including injunctive relief, and to the remedy of specific performance with
respect to any breach or threatened breach of such covenant, as may be available
from any court of competent jurisdiction. In addition, Parent, Seller, Canadian
Seller, Purchaser and Canadian Purchaser agree that the terms of the covenant in
this Section 7.13 and in the Canada Non-Competition Covenant are fair and
reasonable in light of Purchaser’s and Canadian Purchaser’s plans for the Assets
and the Business and are necessary to accomplish the full transfer of the
goodwill and other intangible assets contemplated hereby. In the event that any
of the covenants contained in this Section 7.13 and in the Canada
Non-Competition Covenant shall be determined by any court of competent
jurisdiction to be unenforceable for any reason whatsoever, then any such
provision or provisions shall not be deemed void, and the parties hereto agree
that said limits may be modified by the court and that said covenant contained
in this Section 7.13 and in the Canada Non-Competition Covenant shall be amended
in accordance with said modification, it being specifically agreed by the
parties that it is their continuing desire that this covenant be enforced to the
full extent of its terms and conditions or if a court finds the scope of the
covenant unenforceable, the court should redefine the covenant so as to comply
with applicable Law.
          7.14 Non-Solicitation.
     (a) For three (3) years after the Closing Date, Parent and Seller shall
not, and shall cause their respective subsidiaries (other than the Transferred
Subsidiaries) not to, whether for their own account or for the account of any
Person, solicit (excluding general solicitations by newspaper or other public
media or non-directed third-party search firm), offer employment to or hire any
Transferred Employee.

64



--------------------------------------------------------------------------------



 



     (b) For three (3) years after the Closing Date, Purchaser shall not, and
shall cause its subsidiaries not to, whether for their own account or for the
account of any Person, solicit (excluding general solicitations by newspaper or
other public media or non-directed third-party search firm), offer employment to
or hire any employee of Parent or any of its subsidiaries.
          7.15 Insurance.
     (a) To the extent that any insurance policies or binders cover any loss,
liability, claim, damage or expense relating to the Business (other than the
Excluded Assets and the Excluded Liabilities), the Assets, the Assumed
Liabilities or the Retained Aviation Products and relating to or arising out of
occurrences or wrongful acts prior to the Closing Date and such policies
continue after the Closing Date to permit claims to be made thereunder with
respect to such occurrences or acts prior to the Closing Date, Parent, Seller
and their Affiliates shall cooperate with Purchaser and its Affiliates to submit
any such claims, including filing and furnishing required notices for the
benefit of or on behalf of Purchaser or its Affiliates under such policies or
pursuing claims previously made. Parent and Seller shall use their reasonable
best efforts so that, on and after the Closing Date, Purchaser and its
Affiliates will be able to have the right to make claims for indemnification to
the extent possible under the terms of such policies and, to the extent
assignable, shall assign the right to make such claims to Purchaser.
     (b) If there shall have been suffered between the date of this Agreement
and the Closing Date any casualty or loss relating to the Assets, then at the
Closing all claims to insurance proceeds or other rights of Seller or any of its
Subsidiaries against third parties relating to such casualty or loss shall (to
the extent assignable) be separately assigned by Seller or its Subsidiaries to
Purchaser (to the extent such proceeds have not been applied to mitigate such
casualty or loss). To the extent not so assignable, Seller shall, and shall
cause its Subsidiaries to, remit all proceeds received from insurers or third
parties to the extent related to such claims (and to the extent such proceeds
have not been applied to mitigate such casualty or loss) to Purchaser.
          7.16 No Solicitation or Negotiation. Parent and Seller agree that
between the date of this Agreement and the earlier of (i) the Closing and
(ii) the termination of this Agreement, neither Parent nor Seller, nor any of
their respective Affiliates or Representatives will (A) solicit, initiate,
encourage or accept any other proposals or offers from any Person (other than
Purchaser) (x) relating to any acquisition or purchase of all or any portion of
the Assets or the Business, other than in connection with the sale of Inventory
in the Ordinary Course of Business, or (y) to enter into any business
combination or other extraordinary business transaction, except in the case of
this clause (y) as would not have a Material Adverse Effect or as would not
materially impair or delay the ability of Parent and Seller to perform their
respective obligations under this Agreement, (B) release any Person from, or
waive any provision of, any confidentiality agreement that relates to the Assets
or the Business, or (C) participate in any discussions, conversations,
negotiations or other communications regarding, or furnish to any other Person
(other than Purchaser) any information with respect to, or otherwise cooperate
in any way, assist or participate in, facilitate or encourage any effort or
attempt by any other Person to seek to do any of the foregoing. Parent and
Seller immediately shall cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons conducted heretofore with respect to any of the foregoing. Parent and
Seller shall notify Purchaser promptly if any such proposal or offer, or any

65



--------------------------------------------------------------------------------



 



inquiry or other contact with any Person with respect thereto, is made and
shall, in any such notice to Purchaser, indicate in reasonable detail the
identity of the Person making such proposal, offer, inquiry or contact and the
principal terms and conditions of such proposal, offer, inquiry or other
contact.
          7.17 Certain Notices. From and after the date of this Agreement until
the Closing, Parent and Seller, on the one hand, and Purchaser, on the other,
shall promptly notify each other orally and in writing of (a) any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated by this
Agreement or by the Transaction Documents, (b) any Legal Proceedings commenced
or threatened against, relating to or involving or otherwise affecting such
party that, if pending on the date of this Agreement, would have been required
to be disclosed pursuant to Article V, in the case of Parent and Seller, or
Article VI, in the case of Purchaser, or that relate to the transactions
contemplated by this Agreement or the Transaction Documents, (c) any
circumstance, effect, change, event or development known to it that
(i) individually or taken together with all other circumstances, effects,
changes, events or developments known to it, has had, or would reasonably be
expected to have, a Material Adverse Effect or (ii) would result in, or would
reasonably be expected to result in, any of the conditions to the Closing set
forth in Article VIII not being satisfied or which would adversely affect, in
any material respect, the ability of the parties to consummate the transactions
contemplated by this Agreement or by the Transaction Documents on a timely
basis, and (d) in the case of Parent and Seller, any customer listed on
Schedule 5.21 or supplier listed on Schedule 5.22, threatening any material
modification or change in, or termination of, its business or other relationship
with the Business.
          7.18 Successors.
     (a) In the event that following the Closing Date Parent or Seller (or any
of their respective successors or assigns) shall, prior to the expiration or
termination of all of Parent’s and Seller’s obligations under this Agreement,
including Parent’s and Seller’s obligations pursuant to Article IX and
Section 7.10 hereof, which continue in effect after the consummation of such
transaction, (i) consolidate or merge with any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger,
(ii) transfer all or substantially all of its properties and assets to any other
Person, or (iii) adopt a plan of dissolution or liquidation, then in each case
proper provision shall be made so that the continuing or surviving corporation
or entity (or its successors or assigns, if applicable), or transferee of such
assets, or such liquidating trust or other agent, as the case may be, shall
expressly assume all of Parent’s and Seller’s obligations under this Agreement,
including Parent’s and Seller’s obligations pursuant to Article IX and
Section 7.10 hereof, which continue in effect after the consummation of such
transaction. Prior to any such transaction, Parent and Seller shall notify
Purchaser of any transaction that would trigger the terms of this Section 7.18,
including the identity of the continuing or surviving corporation or entity,
transferee, liquidating trust or other agent, as the case may be.
     (b) In the event that following the Closing Date Purchaser (or any of its
successors or assigns) shall, prior to the expiration or termination of all of
Purchaser’s obligations under this Agreement, including Purchaser’s obligations
pursuant to Article IX and Section 7.10 hereof, which continue in effect after
the consummation of such transaction, (i) consolidate or merge

66



--------------------------------------------------------------------------------



 



with any other Person and shall not be the continuing or surviving corporation
or entity in such consolidation or merger, (ii) transfer all or substantially
all of its properties and assets to any other Person, or (iii) adopt a plan of
dissolution or liquidation, then in each case proper provision shall be made so
that the continuing or surviving corporation or entity (or its successors or
assigns, if applicable), or transferee of such assets, or such liquidating trust
or other agent, as the case may be, shall expressly assume all of Purchaser’s
obligations under this Agreement, including Purchaser’s obligations pursuant to
Article IX and Section 7.10 hereof, which continue in effect after the
consummation of such transaction. Prior to any such transaction, Purchaser shall
notify Parent of any transaction that would trigger the terms of this
Section 7.18, including the identity of the continuing or surviving corporation
or entity, transferee, liquidating trust or other agent, as the case may be.
          7.19 Bulk Sales. Purchaser waives compliance with the provisions of
the Bulk Sales Act (Ontario).
ARTICLE VIII
CONDITIONS TO CLOSING
          8.1 Conditions Precedent to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):
     (a) the representations and warranties of Seller and Parent set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Closing Date with the same effect as though made as of the Closing Date
(except that the accuracy of representations and warranties that by their terms
speak as of a specified date will be determined as of such date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.1(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect;
     (b) Seller and Parent shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by them on or prior to the Closing Date;
     (c) there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
     (d) there shall not be pending or threatened any investigation or Legal
Proceeding to which a Governmental Body is a party (i) seeking to restrain or
prohibit the consummation of the transactions contemplated hereby or
(ii) seeking to prohibit or limit the ownership or operation by Purchaser of any
material portion of the Business or the Assets.

67



--------------------------------------------------------------------------------



 



     (e) since the date hereof, there shall not have occurred or be continuing a
Material Adverse Effect;
     (f) Seller shall have delivered to Purchaser (i) all necessary Consents of
parties to any Contract set forth on Schedule 8.1(f)(i) and (ii) all necessary
approvals by or registrations with any Governmental Body set forth on
Schedule 8.1(f)(ii);
     (g) Seller and Parent shall have executed and delivered to Purchaser the
instruments described in Section 4.2(a);
     (h) Seller shall have delivered to Purchaser a duly and validly executed
copy of all agreements, instruments, certificates and other documents, in form
and substance reasonably satisfactory to Purchaser, that are necessary or
appropriate to evidence the release of all Liens to which any of the Assets are
subject other than Permitted Exceptions, and all guarantees, indemnities, and
other liabilities and obligations set forth on Schedule 8.1(h);
     (i) Seller shall have delivered to Purchaser a certificate(s) in form and
substance reasonably satisfactory to Purchaser, duly executed and acknowledged,
certifying any facts that would exempt the transactions contemplated hereby from
withholding under section 1445 of the Code and the Treasury Regulations
promulgated thereunder; and
     (j) (A) Seller shall have shut down the operations of the Business at the
Concord Facility; (B) Seller shall have transitioned the production of the
Business at the Concord Facility, and relocated all Tangible Personal Property
(other than the Remaining Concord Assets) located at the Concord Facility, to
other facilities operated by the Business; and (C) such relocated production
shall be fully installed at such other facilities of the Business and producing
product in a substantially similar manner as it produced product at the Concord
Facility.
          8.2 Conditions Precedent to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable Law):
     (a) the representations and warranties of Purchaser set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date with the same effect as though made as of the Closing Date
(except that the accuracy of representations and warranties that by their terms
speak as of a specified date will be determined as of such date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.2(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
have resulted in, or would reasonably be expected to result in, a material
adverse effect on Purchaser’s ability to consummate the transactions
contemplated hereby;
     (b) Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

68



--------------------------------------------------------------------------------



 



     (c) there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
     (d) Seller shall have obtained all necessary Consents of parties to any
Contract set forth on Schedule 8.2(d);
     (e) there shall not be pending or threatened any investigation or Legal
Proceeding to which a Governmental Body is a party seeking to restrain or
prohibit the consummation of the transactions contemplated hereby;
     (f) at least thirty (30) days shall have passed from the date that Seller
or Parent receives written notice from Purchaser of (i) any circumstance,
effect, change, event or development known to Purchaser that, individually or
taken together with all other circumstances, effects, changes, events or
developments known to Purchaser, has had, or would reasonably be expected to
have, a Material Adverse Effect or (ii) a breach of any representation,
warranty, covenant or agreement of Seller or Parent set forth in this Agreement;
provided, however, that this paragraph (f) shall not be applicable to any such
Material Adverse Effect or breach which is not capable of being cured by Seller
or Parent during such thirty (30) day period through the exercise of its
commercially reasonable efforts; and
     (g) Purchaser shall have executed and delivered to Seller the instruments
described in Section 4.2(b).
          8.3 Frustration of Closing Conditions. None of Purchaser or Seller may
rely on the failure of any condition set forth in Sections 8.1 or 8.2, as the
case may be, if such failure was caused by such party’s failure to comply with
any provision of this Agreement.
ARTICLE IX
INDEMNIFICATION
          9.1 Indemnification.
     (a) Following the Closing, subject to the provisions of this Article IX and
Section 10.1, Parent and Seller hereby jointly and severally agree to indemnify
and hold Purchaser, the Transferred Subsidiaries and their respective directors,
officers, employees, stockholders, Affiliates, agents, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) harmless from and against
any and all losses, liabilities, obligations, damages, assessments, judgments,
costs, penalties and expenses, including reasonable attorneys’ and other
professionals’ fees and disbursements (collectively, “Losses”), based upon,
attributable to or resulting from:
     (i) the failure of any representation or warranty of Seller or Parent set
forth in Article V hereof, or any representation or warranty contained in any
certificate delivered by or on behalf of Seller or Parent pursuant to this
Agreement, to be true and correct in all respects as of the date made;

69



--------------------------------------------------------------------------------



 



     (ii) the breach of any covenant or other agreement on the part of Seller or
Parent under this Agreement and the breach of any covenant or other agreement on
the part of Canadian Seller under the Canada Non-Competition Covenant;
     (iii) any Excluded Liabilities;
     (iv) Liabilities under or relating to Environmental Laws, including,
without limitation, the presence or release of Hazardous Materials on, in, under
or from the Owned Properties in excess or violation of Environmental Laws, to
the extent relating to events or conditions existing as of, or prior to, the
Closing Date;
     (v) (A) all Taxes imposed on any of the Transferred Subsidiaries for any
Pre-Closing Tax Period and (B) all Taxes of any Person imposed on any of the
Transferred Subsidiaries (1) as a result of being a member on or prior to the
Closing Date of any consolidated, combined, affiliated or unitary Tax group or
(2) as a transferee or successor, by contract, or otherwise; and
     (vi) any failure to comply with the provisions of the Bulk Sales Act
(Ontario).
Notwithstanding the foregoing, Parent and Seller shall not be required to
indemnify any Purchaser Indemnified Parties pursuant to clause (v) above or as a
result of a breach of a representation or warranty contained in Section 5.7 for
any Losses to the extent relating to Taxes arising out of or resulting from
(i) a reduction in any net operating loss, capital loss, tax credit carryover or
other Tax asset generated in a Pre-Closing Tax Period (including any Pre-Closing
Tax Period portion of a Straddle Period), (ii) any transaction that occurs on
the Closing Date after the Closing has occurred that is not in the Ordinary
Course of Business, or (iii) any transaction of the Transferred Subsidiaries
occurring after the Closing Date.
     (b) Following the Closing, subject to the provisions of this Article IX and
Section 10.1, Purchaser hereby agrees to indemnify and hold Seller, Parent and
their respective directors, officers, employees, Affiliates, agents, successors
and assigns (collectively, the “Seller Indemnified Parties”) harmless from and
against any and all Losses based upon, attributable to or resulting from:
     (i) the failure of any representation or warranty of Purchaser set forth in
Article VI hereof, or any representation or warranty contained in any
certificate delivered by or on behalf of Purchaser pursuant to this Agreement,
to be true and correct as of the date made;
     (ii) the breach of any covenant or other agreement on the part of Purchaser
under this Agreement; and
     (iii) any Assumed Liabilities.
     (c) Materiality and Material Adverse Effect qualifications shall be given
effect for purposes of determining the failure of any representations or
warranties to be actionable under

70



--------------------------------------------------------------------------------



 



Section 9.1(a)(i) or Section 9.1(b)(i), but shall be disregarded for purposes of
calculating Losses under this Article IX. Notwithstanding anything to the
contrary herein, the parties hereto agree and acknowledge that an indemnified
party may bring a claim for indemnification for any Losses under this Article IX
notwithstanding the fact that such indemnified party had knowledge of the
breach, event or circumstance giving rise to such loss prior to the Closing or
waived any condition to the Closing related thereto.
          9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
     (a) An indemnifying party shall not have any liability under
Section 9.1(a)(i) or Section 9.1(b)(i) hereof:
     (i) unless and until the total amount of Losses to the Seller Indemnified
Parties or the Purchaser Indemnified Parties, respectively, finally determined
to arise thereunder based upon, attributable to or resulting from the breach of
all representations and warranties, exceeds, in the aggregate, Seven Hundred
Thousand Dollars ($700,000) (the “Deductible”), and then only to the extent such
Losses exceed the Deductible; provided, however, that the Deductible and the Cap
specified in subsection (ii) below shall not apply to breaches of Sections 5.1
(Organization and Good Standing; Authorization), 5.3 (Subsidiaries), 5.7
(Taxes), 5.24 (Title To Assets), 6.1 (Organization and Good Standing), or 6.2
(Authorization of Agreement); and
     (ii) for any Losses for which the indemnifying parties have liability in
excess of Fifteen Million Dollars ($15,000,000) (the “Cap”) once the total
amount of Losses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the breach of all
representations and warranties exceeds the Cap.
     (b) The aggregate amount of Losses payable to the Purchaser Indemnified
Parties pursuant to this Agreement shall in no event exceed the amount of the
Purchase Price.
     (c) Purchaser shall not make any claim for indemnification under this
Article IX in respect of any matter that is taken into account in the
calculation of Closing Date Working Capital pursuant to Section 3.1.
          9.3 Indemnification Procedures.
     (a) A claim for indemnification for any matter not involving a Third Party
Claim may be asserted by notice to the party from whom indemnification is
sought. The failure of any party entitled to indemnification hereunder to give
reasonably prompt notice thereof shall not release, waive or otherwise affect
the indemnifying party’s obligations with respect thereto except to the extent
that the indemnifying party can demonstrate actual loss or prejudice as a result
of such failure.
     (b) In the event that any Legal Proceedings shall be instituted or that any
claim or demand shall be asserted by any third Person (other than such Legal
Proceedings, claim or

71



--------------------------------------------------------------------------------



 



demand with respect to Taxes, which shall be governed by the provisions of
Section 7.10) (a “Third Party Claim”) in respect of which indemnification may be
sought under Section 9.1 hereof (regardless of the Deductible or the Cap
referred to above), the indemnified party shall reasonably and promptly cause
written notice of the assertion of any Third Party Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The failure of the indemnified party to give reasonably prompt notice of
any Third Party Claim shall not release, waive or otherwise affect the
indemnifying party’s obligations with respect thereto except to the extent that
the indemnifying party can demonstrate actual loss or prejudice as a result of
such failure. The indemnifying party shall have the right, at its sole option
and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses indemnified against hereunder. If the indemnifying party elects to
defend against, negotiate, settle or otherwise deal with any Third Party Claim
which relates to any Losses indemnified against hereunder, it shall within
thirty (30) days after its receipt of notice of a Third Party Claim from the
indemnified party (or sooner, if the nature of the Third Party Claim so
requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Third Party Claim which relates to any Losses indemnified against
hereunder, the indemnified party may defend against, negotiate or otherwise deal
with such Third Party Claim; provided, however, that the indemnified party shall
not be permitted to settle or consent to the entry of any judgment with respect
to such Third Party Claim without the prior written consent of the indemnifying
party (which shall not be unreasonably withheld). If the indemnified party
defends any Third Party Claim, then the indemnifying party shall reimburse the
indemnified party for the reasonable and documented expenses of defending such
Third Party Claim upon submission of periodic bills. If the indemnifying party
shall assume the defense of any Third Party Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Third Party
Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Third Party Claim. The parties hereto agree to cooperate fully with each other
in connection with the defense, negotiation or settlement of any such Third
Party Claim.
     (c) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
time in which to appeal therefrom shall have expired, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Third Party Claim
hereunder (any such final judgment, settlement or agreement, a “Final
Determination”), the indemnified party shall forward to the indemnifying party
notice of any sums due and owing by the indemnifying party pursuant to this
Agreement with respect to such matter.
     (i) Notwithstanding paragraphs (b) and (c) above, if a Third Party Claim
involves a claim (A) seeking injunctive relief with respect to the operation

72



--------------------------------------------------------------------------------



 



of the Business, (B) seeking to impose criminal (other than misdemeanors) fines,
penalties or sanctions or (C) by a current material customer or supplier of the
Business or Purchaser (each such Third Party Claim, an “Excluded Claim”), then
the indemnified party shall, upon written notice to the indemnifying party at
the time notice of such Excluded Claim is first given to the indemnifying party,
have the right to elect to either (x) assume the defense of such Excluded Claim,
in which case, such Excluded Claim shall be subject to clause (ii) below, or
(y) submit such Excluded Claim to the indemnifying party pursuant to paragraph
(b) above, in which case the procedures in paragraph (b) above shall apply to
such Excluded Claim.
     (ii) If an indemnified party elects to assume the defense of an Excluded
Claim, such indemnified party shall, at its own expense, be permitted to defend
against, negotiate, settle or otherwise deal with such Excluded Claim and shall
not be obligated to seek the indemnifying party’s consent to any settlement
(except in connection with an Excluded Claim pursuant to clause (i)(C) of this
Section 9.3(c), in which case the indemnified party shall not be permitted to
settle such Excluded Claim without the prior written consent of the indemnifying
party (which shall not be unreasonably withheld)). The indemnifying party shall
be permitted, at its own expense, to participate in the defense of such Excluded
Claim. Upon a Final Determination, the indemnified party shall be permitted to
proceed directly against the indemnifying party for the amount of Losses
incurred by reason of such Excluded Claim pursuant to paragraph (a) above
(including all expenses incurred by such indemnified party in connection with
such Excluded Claim; provided, however, that it is acknowledged and agreed by
the parties hereto that the issue of the indemnifying party’s liability for such
Excluded Claim and the amount of any applicable Losses shall be addressed de
novo and the indemnifying party shall not be prejudiced by any Final
Determination with respect to such Excluded Claim).
          9.4 Sole Remedy. The parties hereto agree that their respective
remedies under Article IX of this Agreement are their exclusive remedies under
this Agreement from and after the Closing Date, including without limitation,
any matter based on the inaccuracy, untruth, incompleteness or breach of any
representation or warranty of any party hereto contained herein or based on the
failure of any covenant, agreement or undertaking herein, and the parties hereto
hereby waive any claims with respect to any other indemnity available against
any indemnifying party hereunder in such capacity on the basis of common law,
statute or otherwise beyond the express terms of this Agreement; provided,
however, that this exclusive remedy for damages does not preclude a party from
bringing an action for fraud. Notwithstanding the foregoing, this Section 9.4
shall not operate to interfere with or impede the operation of the provisions of
(i) Section 7.10 providing for the resolution of certain disputes with respect
to Tax matters and indemnification for any such matters or (ii) Section 7.13 or
7.14 with respect to Parent’s or Purchaser’s right to seek equitable remedies
(including specific performance or injunctive relief).
          9.5 Limitation on Losses.

73



--------------------------------------------------------------------------------



 



     (a) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE LIABILITY
FOR INDEMNIFICATION OF ANY INDEMNIFYING PARTY UNDER THIS AGREEMENT SHALL NOT
EXCEED THE ACTUAL DAMAGES OF THE PARTY ENTITLED TO INDEMNIFICATION AND SHALL NOT
OTHERWISE INCLUDE INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE,
EXEMPLARY OR OTHER SIMILAR DAMAGES, OTHER THAN COMPENSATORY DAMAGES.
     (b) The amount of Losses payable under this Article IX by the indemnifying
party shall be reduced (i) by any amounts actually recovered by the indemnified
parties under insurance policies or from any other Person alleged to be
responsible for any Losses, net of any expenses incurred by such indemnified
party in collecting such amounts; provided, however, that nothing herein shall
require any indemnified party to seek to obtain such recoveries, and (ii) to
take account of any Tax benefit of the indemnified parties arising from the
incurrence of the Loss giving rise to the payment of any such indemnified
amount, to the extent such Tax benefit is realized in the current and all future
taxable years that the Losses are incurred. In computing the amount of any net
Tax benefit, the indemnified party shall be deemed to recognize all other items
of income, gain, loss, deduction or credit before recognizing any item arising
from the receipt of any indemnity payment hereunder or the incurrence or payment
of any indemnified Losses, and the Losses shall only be reduced at the time such
Tax benefit is realized by the indemnified party. A Tax benefit will be
considered to be realized on (A) the date on which the Tax benefit is received
as a refund of Taxes, or (B) to the extent that the Tax benefit is not received
as a refund of Taxes but rather is claimed as an item that reduces liability for
Taxes, the due date of the Tax Return that reflects such change in liability for
Taxes.
          9.6 Tax Treatment of Indemnity Payments. Each of Seller and Purchaser
agree to treat any indemnity payment made pursuant to this Article IX as an
adjustment to the Purchase Price for federal, state, local and foreign income
Tax purposes.
          9.7 Environmental Losses. Notwithstanding any other provision of this
Agreement, the Purchaser Indemnified Parties shall not be entitled to
indemnification with respect to Losses under Section 9.1(a)(iv) to the extent
resulting from any investigation of environmental conditions conducted by or at
the direction of Purchaser to the extent involving physically invasive testing
procedures such as soil and groundwater sampling, other than any such
investigation other than any such investigation required or otherwise initiated
for a legitimate business purpose (which shall not include an investigation
initiated solely for purpose of obtaining indemnification pursuant to
Section 9.1(a)(iv)) or required under applicable Law or by any Order.
          9.8 Subrogation. If any indemnifying party makes any payment under
this Article IX in respect of any Losses, such indemnifying party shall be
subrogated, to the extent of such payment, to the rights of the indemnified
party against any third party with respect to such Losses; provided, however,
that the indemnifying party shall not have any rights of subrogation hereunder
with respect to the other Party hereto or any of its Affiliates or customers, or
any of their respective officers, directors, agents or employees.

74



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          10.1 Survival of Representations, Warranties and Covenants. The
representations, warranties and pre-closing covenants and agreements of the
parties made herein or in any other document or agreement delivered pursuant to
this Agreement shall survive and remain in full force and effect for a period of
eighteen (18) months after the Closing Date, notwithstanding any investigation
made by or on behalf of Purchaser; provided, however, that (a) the
representations and warranties of Parent and Seller contained in Sections 5.1
(Organization and Good Standing; Authorization), 5.3 (Subsidiaries), 5.17
(Financial Advisors), 5.24 (Title to Assets), 6.1 (Organization and Good
Standing) and 6.2 (Authorization of Agreement) shall survive indefinitely, (b)
the representations and warranties of Parent and Seller contained in Section 5.7
(Taxes) (other than the representation and warranty set forth in Section 5.7(f),
which shall survive for eighteen (18) months after the Closing Date) shall
survive and remain in full force and effect until ninety (90) days after the
expiration of the applicable statute of limitations or statutory Tax assessment
period (including all periods of extension, whether automatic or permissive),
and (c) the representations and warranties specified in Section 5.16
(Environmental Matters) and obligations arising under Section 9.1(a)(iv) shall
survive and remain in full force and effect until five years after the Closing
Date (the applicable period, the “Survival Period”), and there shall be no
liability in respect thereof to any party hereto or their Affiliates in respect
thereof after the expiration of the Survival Period, whether such liability has
accrued prior to or after the Closing Date except as to any matters with respect
to which a bona fide written claim shall have been made within the Survival
Period, in which event survival shall continue (but only with respect to, and to
the extent of, such claim) until such claim shall have been finally resolved.
All covenants and agreements, which, by their terms, contemplate performance
after the Closing Date, shall survive in accordance with their terms.
          10.2 Expenses. Except as otherwise provided in this Agreement,
Purchaser shall bear its expenses and Parent and Seller shall bear their
expenses and the expenses of the Subsidiaries, incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
          10.3 Submission to Jurisdiction; Consent to Service of Process.
     (a) Any litigation against any party hereto, including any to enforce any
judgment entered by any court in respect thereof, may be brought in any federal
or state court of competent jurisdiction located in State of New York, and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within New York, New York, over any such action.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such action brought in such court or any defense of inconvenient
forum for the maintenance of such action. Each of the parties hereto agrees that
a judgment in any such action may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

75



--------------------------------------------------------------------------------



 



     (b) Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 10.6.
          10.4 Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto), the Transition Services
Agreement, the Supply Agreement and the Confidentiality Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action or nonaction taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action or nonaction of compliance
with any representation, warranty, covenant or agreement contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
          10.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such state.
          10.6 Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one Business Day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):
If to Parent or Seller, to:

GenTek Inc.
90 East Halsey Road
Parsippany, NJ 07054
Facsimile: (973) 515-3244
Attention: James Imbriaco

76



--------------------------------------------------------------------------------



 



With a copy to:
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Facsimile: (202) 637-2201
Attention: Raymond B. Grochowski
If to Purchaser, to:
Electrical Components International, Inc.
101 South Hanley Road
Suite 1050
St. Louis, Missouri 63105
Facsimile: (314) 261-7799
Attention: David Webster, Chief Executive Officer
and
Francisco Partners, L.P.
2882 Sand Hill Road, Suite 280
Menlo Park, California 94025
Facsimile: (650) 233-2999
Attention: David T. ibnAle
With a copy to:
O’Melveny & Myers LLP
Embarcadero Center West
275 Battery Street
Suite 2600
San Francisco, CA 94111
Facsimile: (415) 984-8701
Attention: Michael J. Kennedy
                 Michael S. Dorf
          10.7 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

77



--------------------------------------------------------------------------------



 



          10.8 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any Person not a party to this Agreement.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by Seller or Purchaser, directly or indirectly (by operation of Law or
otherwise), without the prior written consent of the other party hereto and any
attempted assignment without the required consents shall be void. No assignment
of any obligations hereunder shall relieve the parties hereto of any such
obligations; provided, however, that Purchaser may assign its rights and
interests without Parent’s or Seller’s consent (i) to any of its Affiliates or
(ii) for collateral security purposes to any lender providing any financing to
Purchaser or any of its Affiliates; provided, further, however, in each case of
clauses (i) and (ii), any such assignment shall not relieve Purchaser of its
obligations hereunder.
          10.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Remainder Of Page Intentionally Left Blank]

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first written above.

             
 
                ELECTRICAL COMPONENTS         INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                NOMA HOLDING, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GENTEK INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

79